



* * * * * * * * * * * * * * * * * * * *


LEASE
 
OAKMEAD WEST
 
* * * * * * * * * * * * * * * * * * * *


Between
 
Trimble Navigation Limited
(Tenant)
 
and
 
CarrAmerica Realty Operating Partnership, L.P.
(Landlord)

Page 1

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page


 
[Table of Contents appears at the end of the Lease]

Page 2

--------------------------------------------------------------------------------





LEASE


THIS LEASE (the "Lease") is dated as of May 11, 2005 (for reference purposes
only) between CarrAmerica Realty Operating Partnership, L.P., a Delaware limited
partnership ("Landlord") and the Tenant as named in the Schedule below. The term
"Project" means the seven (7) buildings, the land appurtenant thereto ("Land"),
and other improvements located thereon commonly known as "Oakmead West", located
in Sunnyvale, California. The "Premises" means that portion of the Project
leased to Tenant and described in the Schedule and outlined on Exhibit A. The
buildings in which the Premises are located shall be referred to herein as the
"Buildings". The following schedule (the "Schedule") is an integral part of this
Lease. Terms defined in this Schedule shall have the same meaning throughout the
Lease.
 
SCHEDULE
 
1.
 
Tenant: Trimble Navigation Limited, a California corporation
 
2.
 
Premises: Building A, located at 510 DeGuigne Drive, Sunnyvale, California and
Building B located at 935 Stewart Drive, Sunnyvale, California
 
3.
 
Intentionally Omitted
 
4.
 
Rentable Square Footage of the Premises:
 
 
Building A
75,093 rentable square feet
 
Building B
63,781 rentable square feet
 
Total
 
138,874 rentable square feet
 
5.
 
Tenant's Proportionate Share: 100% of each Building, 32.60% of the Project
(based upon 425,981 rsf in the Project)
 
6.
 
Lease Payments Upon Execution: Prepaid Base Rent equal to One Hundred Forty-Five
Thousand Eight Hundred Seventeen and 70/100 Dollars ($145,817.70) and Prepaid
Operating Cost/Tax Share Rent equal to Forty-Seven Thousand Two Hundred
Seventeen and 16/100 Dollars ($47,217.16).
 
7.
 
Permitted Use: General office, warehouse, light assembly and manufacturing,
research and development
 
8.
 
Tenant's Real Estate Broker for this Lease: Liberty Greenfield, LLLP and
Colliers International
 
9.
 
Landlord's Real Estate Broker for this Lease: None
 
10.
 
Tenant Improvements: See Tenant Improvement Agreement attached hereto as Exhibit
C
 
11.
 
Target Delivery Date: July 1, 2005
 
 
Commencement Date: Six (6) months following the date that Landlord delivers
possession of the Premises to Tenant in the condition required hereunder (the
"Premises Delivery Date"), but in no event shall the Commencement Date be before
January 1, 2006.
 
 
Rent Commencement Date: One (1) month following the Commencement Date.
 
12.
 
Term/Termination Date: The Term of this Lease shall be for seven (7) years
commencing on the Commencement Date and expiring on the calendar day preceding
the seventh (7th)
anniversary of the Commencement Date (the "Termination Date"); provided,
however, that if the Commencement Date shall occur on a date other than the
first day of a calendar month, the Termination Date shall be the last day of the
calendar month in which the seventh (7th) anniversary of the Commencement Date
occurs.
 
13.
 
Parking Stalls: Five hundred twenty-eight (528) parking spaces, of which eight
(8) spaces shall be designated as "Trimble Navigation Visitor Parking", subject
to applicable Governmental Requirements (as defined in Section 5.1(c)(iii)
below), including any applicable transportation management program applicable to
the Project. Such Reserved Spaces shall be designated by signs or other markings
to be installed by Tenant, subject to Landlord's reasonable approval.
 



14.        Base Rent:
 
Period
 
Monthly
Base Rent
Annual
Base Rent
1st Lease Year
$145,817.70
$1,749,812.40
2nd Lease Years
$150,192.23
$1,802,306.77
3rd Lease Year
$154,698.00
$1,856,375.98
4th Lease Year
$159,338.94
$1,912,067.25
5th Lease Year
$164,119.11
$1,969,429.27
6th Lease Year
$169,042.68
$2,028,512.15
7th Lease Year
$174,113.96
$2,089,367.51

 
15.        Renewal Options: Two (2) options to extend for a period of five years
each
 
Exhibit A - PLAN OF THE PREMISES
Exhibit B - RULES AND REGULATIONS
Exhibit C - TENANT IMPROVEMENT AGREEMENT
Exhibit D - COMMENCEMENT DATE CONFIRMATION (see Section 1.1)
Exhibit E - ENVIRONMENTAL QUESTIONNAIRE
 


Page 3

--------------------------------------------------------------------------------





1.  LEASE AGREEMENT. On the terms stated in this Lease, Landlord leases the
Premises to Tenant, and Tenant leases the Premises from Landlord, for the Term
beginning on the Commencement Date and ending on the Termination Date, unless
extended or sooner terminated pursuant to this Lease.
 
1.1  Commencement Date.
 
(a)  The Commencement Date of this Lease is the date set forth in the Schedule,
and the parties agree that if the Premises Delivery Date does not occur on or
before July 1, 2005 for any reason, then this Lease shall not be void or
voidable by either party and Landlord shall not be liable to Tenant for any loss
or damage resulting therefrom.
 
(i)  The parties acknowledge and agree that if the Premises Delivery Date does
not occur on or before July 1, 2005, Tenant may be subject to the holdover
provisions of its current lease, and that Tenant may be required to pay to its
current landlord holdover rent as well as certain penalties and damages.
Accordingly, notwithstanding Section 1.1(a) above,  if the Premises Delivery
Date does not occur on or before September 1, 2005 (the "Premises Delivery
Deadline"), then, for each calendar month after the Premises Delivery Deadline
in which the Premises Delivery Date does not occur, Tenant shall be entitled to
a credit against Base Rent payable hereunder equal to twice the Monthly Base
Rent payable hereunder for the first Lease Year (i.e., Two Hundred Ninety-One
Thousand Six Hundred Thirty Five and 40/100 Dollars ($291,635.40)); provided,
however, that (A) if Landlord's delivery of a portion of the Premises would
mitigate Tenant's obligation to pay holdover rent, penalties or damages to its
current landlord and if Tenant determines, in its commercially reasonable
discretion, to accept Landlord's delivery of a portion of the Premises, then,
upon Tenant's taking possession of such portion of the Premises, the amount of
the credit under this Section 1.1(a)(i) shall be proportionately reduced on the
basis of the number of rentable square feet of the portion of the Premises
delivered to Tenant in proportion to the total rentable square feet of the
Premises; and (B) Tenant shall not be entitled to a credit under this Section
1.1(a)(i) if Tenant substantially completes the Tenant Improvement Work on or
before January 1, 2006. Tenant shall exercise reasonable efforts to
substantially complete the Tenant Improvement Work on or before January 1, 2006
using standard working methods without the payment of overtime; provided,
however, that at Landlord's option, Landlord may require Tenant to pay for
overtime, in which event Landlord shall reimburse Tenant for reasonable overtime
expenses within thirty (30) days after Landlord's receipt of a reasonably
detailed invoice therefor.
 
(ii)  Notwithstanding the foregoing, if the Premises Delivery Date does not
occur on or before April 1, 2006 (the "Outside Delivery Deadline"), Tenant shall
have the right to cancel this Lease by giving written notice of such
cancellation to Landlord at any time after the Outside Delivery Deadline and
prior to the date Landlord delivers possession of the Premises to Tenant, in
which case this Lease shall be cancelled effective thirty (30) days after
Landlord's receipt of Tenant's cancellation notice, unless Landlord delivers
possession of the Premises to Tenant within said thirty (30) day period.
 
(iii)  The Premises Delivery Deadline and the Outside Delivery Deadline shall be
extended by the number of days that the Premises Delivery Date is delayed due to
any act, neglect, failure or omission of Tenant or any Tenant Parties (as
defined in Section 8.2(a) below) or due to fire or other damage to or
destruction of the Premises. Tenant's rent credit and cancellation right as
herein described shall constitute Tenant's sole and
 

Page 4

--------------------------------------------------------------------------------



exclusive remedy for the failure of the Premises Delivery Date to occur by the
Premises Delivery Deadline or the Outside Delivery Deadline, respectively. Any
rent credit granted to Tenant pursuant to Section 1.1(a)(i) above shall be
applied against the first monthly installments of Base Rent payable hereunder
until the rent credit is exhausted.
 
(b)  Following the Commencement Date, Landlord shall prepare and deliver to
Tenant a Commencement Date Confirmation substantially in the form attached
hereto as Exhibit D that sets forth the Commencement Date, the Rent Commencement
Date and the Termination Date for this Lease. Tenant shall execute the
Commencement Date Confirmation and deliver the executed original of the same to
Landlord within five (5) business days after Tenant's receipt thereof. Tenant's
failure to timely execute and return the Commencement Date Confirmation document
to Landlord shall be conclusive evidence of Tenant's agreement with the
information as set forth therein. This Lease shall be a binding contractual
obligation of Landlord and Tenant effective upon the mutual execution and
delivery hereof, notwithstanding the later commencement of the Lease Term.
 
1.2  Termination Date. The Termination Date of this Lease is set forth in the
Schedule.
 
1.3  Early Occupancy. During the period commencing on the Premises Delivery Date
and ending on the Commencement Date (the "Early Occupancy Period"), Tenant shall
be permitted to occupy the Premises for the purpose of installing leasehold
improvements, furniture, trade fixtures, equipment and cabling, subject to the
terms and conditions set forth in the Tenant Improvement Agreement. Tenant's
occupancy of the Premises during the Early Occupancy Period shall be subject to
all of the terms, covenants and conditions of this Lease, except that Landlord
agrees that Tenant's obligation to pay Base Rent, Operating Cost Share Rent and
Tax Share Rent (as such terms are defined in Sections 2.1(a) through 2.1(c)
below) during the Early Occupancy Period shall be waived. Tenant shall, however,
pay the cost of all utilities and other services provided to the Premises during
the Early Occupancy Period. Prior to Tenant's entry in the Premises, Tenant
shall furnish to Landlord certificates of insurance satisfactory to Landlord
evidencing Tenant's compliance with the requirements of Section 8.3 below.
 
1.4  Cancellation Right. The parties acknowledge that (a) concurrently herewith,
Tenant and Landlord's affiliate, Square 24 Associates, dba Square 24 Associates,
L.P., a District of Columbia limited partnership ("Square 24"), are entering
into that certain lease agreement for certain premises in the building commonly
known as 995 Stewart Drive, Sunnyvale, California, in the project commonly known
as "Sunnyvale Technology Park" (the "Other Lease"), (b) the Premises are subject
to an existing lease (the "Existing Lease") between Landlord and the existing
tenant (the "Existing Tenant") of the Premises, and (c) Tenant's ability to
receive timely delivery of the Premises is a material consideration of Tenant's
decision to enter into this Lease and the Other Lease. Therefore, Landlord shall
deliver to Tenant a written statement certified by Landlord that (i) Landlord
and the Existing Tenant have entered into an agreement terminating the Existing
Lease effective on or before June 30, 2005, and (ii) under the terms of such
agreement, the Existing Tenant is required to vacate the Premises on or before
June 30, 2005. If Landlord fails to deliver such statement to Tenant within ten
(10) business days after the receipt by Landlord and Square 24 of this Lease and
the Other Lease, respectively, both duly executed by Tenant, then Tenant shall
have the right to cancel this Lease and the Other Lease upon written notice to
Landlord and Square 24; provided, however, that Tenant shall provide such
written notice within three (3) days after the expiration of said ten
 

Page 5

--------------------------------------------------------------------------------



(10) business day period. Tenant's cancellation under this Section 1.4 shall
terminate this Lease and the Other Lease effective as of the date of Landlord's
and Square 24's receipt of Tenant's written notice, and Landlord and Square 24
shall, on or before the effective date of such termination or as soon thereafter
as reasonably practicable, refund to Tenant the Prepaid Base Rent and Prepaid
Operating Cost/Tax Share Rent paid by Tenant pursuant to Section 2.1 of this
Lease and Section 2.1 of the Other Lease, respectively, and the parties shall be
released from all further obligations under this Lease and the Other Lease.
 
2.  RENT.
 
2.1  Types of Rent.
 
(a)  Base Rent. Beginning on the Rent Commencement Date, Tenant shall pay to
Landlord base rent for the Premises ("Base Rent") in monthly installments, in
advance, on or before the first day of each month of the Term in the amount set
forth on the Schedule; provided, however, that, upon Tenant's execution and
delivery of this Lease to Landlord, Tenant shall pay to Landlord the Prepaid
Base Rent set forth in Item 6 of the Schedule, which shall be applied to the
first monthly installment of Base Rent payable by Tenant beginning on the Rent
Commencement Date; provided, however, that if the Rent Commencement Date is a
day other than the first day of a calendar month, then (i) the Prepaid Base Rent
shall be applied to the Base Rent for the partial month in which the Rent
Commencement Date occurs and the next succeeding calendar month, and (ii) the
Prorated First Base Rent Payment (as defined below) shall be payable by Tenant
on or before the first full calendar month following the Rent Commencement Date.
The "Prorated First Base Rent Payment" means the remaining amount of Base Rent
payable by Tenant for the first full calendar month following the Rent
Commencement Date, after the Prepaid Rent is applied as provided above. All such
prorations shall be made on the basis of the actual number of days in the
applicable month.
 
(b)  Operating Cost Share Rent. Beginning on the Commencement Date, Tenant shall
pay to Landlord the following (collectively, "Operating Cost Share Rent"),
monthly in advance in an estimated amount: (i) Tenant's Proportionate Share (as
set forth in the Schedule) of Operating Costs for the applicable Fiscal Year (as
defined in Section 2.3(e) below), plus (ii) a management fee equal to three
percent (3%) of the total Rent payable under this Lease for the applicable
Fiscal Year. The definition of Operating Costs and the method for billing and
payment of Operating Cost Share Rent are set forth in Sections 2.2, 2.3 and 2.4.
 
(c)  Tax Share Rent. Beginning on the Commencement Date, Tenant shall pay to
Landlord Tenant's Proportionate Share of Taxes for the applicable Fiscal Year
("Tax Share Rent"), monthly in advance in an estimated amount. A definition of
Taxes and the method for billing and payment of Tax Share Rent are set forth in
Sections 2.2, 2.3 and 2.4.
 
Notwithstanding the foregoing, upon Tenant's execution and delivery of this
Lease to Landlord, Tenant shall pay to Landlord the Prepaid Operating Cost/Tax
Share Rent set forth in Item 6 of the Schedule, which shall be applied to the
first monthly installments of Operating Cost Share Rent and Tax Share Rent
payable by Tenant beginning on the Commencement Date; provided, however, that if
the Commencement Date is a day other than the first day of a calendar month,
then (i) the Prepaid Operating Cost/Tax Share Rent shall be applied to the
Operating Cost Share Rent and Tax Share Rent for the partial month in which the
Commencement Date occurs and the next succeeding calendar month and (ii) the
Prorated
 

Page 6

--------------------------------------------------------------------------------



First Additional Rent Payment (as defined below) shall be payable by Tenant on
or before the first full calendar month following the Commencement Date. The
"Prorated First Additional Rent Payment" means the remaining amount of Operating
Cost Share Rent and Tax Share Rent payable by Tenant for the first full calendar
month following the Commencement Date, after the Prepaid Operating Cost/Tax
Share Rent is applied as provided above. All such prorations shall be made on
the basis of the actual number of days in the applicable month.
 
(d)  Definition of Rent. As used in this Lease, the term "Rent" means Base Rent,
Operating Cost Share Rent, Tax Share Rent and all other costs, expenses,
liabilities, and amounts which Tenant is required to pay under this Lease
("Additional Rent"), including any interest for late payment. Tenant's agreement
to pay Rent is an independent covenant, with no right of setoff, deduction or
counterclaim of any kind.
 
(e)  Rent Payments. Tenant shall pay Rent under this Lease in the form of a
check to Landlord at the following address:
 
CarrAmerica Realty Operating Partnership, L.P.
t/a Oakmead West
P.O. Box 642922
Pittsburgh, PA 15264-2922



      or by wire transfer as follows:


Account Name:
CarrAmerica Realty Operating Partnership, L.P.
 
t/a Oakmead West
Bank Name:
PNC Bank
Transit Number:
043-000-096
Account Number:
1004339188
Notification:
Lease Administration (CarrAmerica Realty Operating Partnership, L.P. re Trimble
Navigation Limited)
Telephone:
 
(415) 397-2711
 

or in such other manner as Landlord may notify Tenant.
 
2.2  Payment of Operating Cost Share Rent and Tax Share Rent.
 
                (a) Payment of Estimated Operating Cost Share Rent and Tax Share
Rent.
 
                       (i)  Before the Commencement Date and on or before April
1 of each succeeding Fiscal Year, or as soon as reasonably possible thereafter,
Landlord shall give Tenant notice of Landlord's estimate of the payments to be
made pursuant to Sections 2.1(b) and 2.1(c) above for such Fiscal Year. Landlord
may revise these estimates by written notice to Tenant whenever it obtains more
accurate information, such as the final real estate tax assessment or tax rate
for the Project, in which event subsequent monthly payments by Tenant for such
Fiscal Year shall be based upon such revised estimate.
 
(ii)  Within ten (10) days after receiving Landlord's notice
 
Page 7

--------------------------------------------------------------------------------



regarding the original or revised estimate of the monthly payments to be made
pursuant to Sections 2.1(b) and 2.1(c) above for a particular Fiscal Year,
Tenant shall pay Landlord an amount equal to the product of such estimated
monthly payments (as set forth in Landlord's notice), multiplied by the number
of months that have elapsed in the applicable Fiscal Year to the date of such
payment including the current month, minus any payments on account thereof
previously made by Tenant for the months elapsed. On the first day of each month
thereafter, Tenant shall pay Landlord the estimated monthly payments as set
forth in Landlord's most recent notice, until a new estimate becomes applicable.
 
(b)  Correction of Operating Cost Share Rent and Tax Share Rent. Within one
hundred fifty (150) days after the close of each Fiscal Year or as soon after
such 150-day period as practicable, Landlord shall deliver to Tenant a statement
of (i) Operating Costs and Taxes for such Fiscal Year, and (ii) the payments
made by Tenant under Section 2.2(a) above for such Fiscal Year (the "Annual
Expense Statement"). If, on the basis of any Annual Expense Statement, Tenant
owes an amount that is less than the estimated payments previously made by
Tenant for the applicable Fiscal Year, Landlord, at its election, shall either
promptly refund the amount of the overpayment to Tenant or, if this Lease is
still in effect, credit such excess against Tenant's subsequent obligations to
pay Operating Costs and Taxes. If, on the basis of any Annual Expense Statement,
Tenant owes an amount that is more than the estimated payments previously made
by Tenant for the applicable Fiscal Year, Tenant shall pay the deficiency to
Landlord within twenty (20) days after Landlord's delivery of such Annual
Expense Statement to Tenant. The obligations of Landlord and Tenant under this
Section to promptly refund any overpayment or pay any deficiency, as
appropriate, shall survive the expiration or earlier termination of this Lease.
 
2.3  Definitions.
 
(a)  Included Operating Costs.
 
(i)  "Operating Costs" means any reasonable expenses, costs and disbursements of
any kind other than Taxes, paid or incurred by Landlord in connection with the
management, maintenance, operation and repair of the Project or any part
thereof, and of the personal property, trade fixtures, machinery, equipment,
systems and apparatus used in connection therewith, including, without
limitation, (1) all costs to operate, maintain, repair, replace, supervise,
insure and administer the common areas of the Project, including, without
limitation, all costs of resurfacing and restriping the parking areas of the
Project; (2) all costs and expenses paid or incurred by Landlord in connection
with the obtaining of insurance on the Buildings and/or the Project or any part
thereof or interest therein, and any deductibles paid under policies of any such
insurance; (3) except for costs and expenses which are the sole responsibility
of Tenant pursuant to Section 3.3(b) below, all costs paid or incurred by
Landlord to perform Landlord's Repair Obligations (as defined in pursuant to
Section 3.3(b) below), (4) the cost of providing those services required to be
furnished by Landlord under this Lease, and (5) the cost of all electricity,
water, gas, sewers, oil and other utilities (collectively, "Utilities"),
including any surcharges imposed, serving the Project or any part thereof (but
excluding the cost of Utilities directly billed to Tenant or other tenants in
the Project), and any amounts, taxes, charges, surcharges, assessments or
impositions levied, assessed or imposed upon the Project or any part thereof, or
upon Tenant's use and occupancy thereof, as a result of any rationing of
Utilities services or restriction on the use of Utilities affecting the Project
or any part thereof. Any Operating Costs that constitute capital expenditures
(collectively, "Included Capital Items") shall be amortized by Landlord, with
interest at a rate of ten percent (10%) per
 
Page 8

--------------------------------------------------------------------------------



annum, over the estimated useful life of such item, and such amortized costs
shall be included in Operating Costs only for that portion of the useful life of
the Included Capital Item which falls within the Term, unless the cost of the
Included Capital Item is less than Ten Thousand Dollars ($10,000) in which case
it shall be expensed in the year in which it was incurred.
 
(ii)  If the Project contains more than one building, then Operating Costs shall
include (1) all Operating Costs fairly allocable to the Buildings, and (2) a
proportionate share (based on the gross rentable area of the Buildings as a
percentage of the gross rentable area of all of the buildings in the Project) of
all Operating Costs which relate to the Project in general and are not fairly
allocable to any one building in the Project.
 
(iii)  Intentionally omitted.
 
(iv)  Intentionally omitted.
 
(b)  Excluded Operating Costs. Operating Costs shall not include:
 
(i)  costs of installing leasehold improvements for tenants or occupants or
prospective tenants or occupants of the Project;
 
(ii)  interest and principal payments on mortgages or any other debt costs
(except as provided in Section 2.3(a) above with regard to Included Capital
Items), or rental payments on any ground lease of the Project;
 
(iii)  real estate brokers' leasing commissions;
 
(iv)  legal fees, space planner fees and advertising expenses incurred with
regard to leasing the Project or portions thereof;
 
(v)  legal expenses incurred in connection with disputes with tenants that
pertain solely to the particular tenant or its premises (as opposed to disputes
with other tenants that pertain to tenants generally or the Project, or disputes
where the tenants of the Project would receive benefits if Landlord prevails);
 
(vi)  the cost of damage and repairs necessitated by the gross negligence or
willful misconduct of Landlord;
 
(vii)  any cost or expenditure for which Landlord is reimbursed, by insurance
proceeds or otherwise, except by Operating Cost Share Rent;
 
(viii)  the cost of any service furnished to any tenant of the Project which
Landlord does not make available to Tenant;
 
(ix)  depreciation (except on any Included Capital Items);
 
(x)  legal and auditing fees incurred for the benefit of Landlord such as
collecting delinquent rents, preparing tax returns and other financial
statements,
 
Page 9

--------------------------------------------------------------------------------



and audits other than those incurred in connection with the preparation of
reports required pursuant to Section 2.2 above;
 
(xi)  the wages of any employee for services not related directly to the
management, maintenance, operation and repair of the Project;
 
(xii)  fines, penalties and interest incurred by Landlord for late payment by
Landlord or violations of law;
 
(xiii)  the cost of capital expenditures to correct violations of Governmental
Requirements existing in the Project as of the date of this Lease, based on the
current interpretation of Governmental Requirements by applicable governmental
authority(ies) as of the date of this Lease;
 
(xiv)  costs of any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or remediation of Hazardous
Substances ("Remedial Work") pertaining to the Prior Contamination (as defined
in Section 28.6 below), and costs arising from any use, storage, treatment,
transportation, release or disposal of Hazardous Substances on or about the
Project by Landlord, its agents, employees or contractors; and
 
(xv)  without limiting the provisions of clause (xii) above, costs incurred to
comply with Governmental Requirements with respect to any Hazardous Substance
which was in existence in the Project prior to the Commencement Date, and which
was of such a nature that a federal, state or municipal governmental or
quasi-governmental authority, if it had then had knowledge of the presence of
such Hazardous Substance, in the state, and under the conditions that it then
existed in the Project, would have then required the removal, remediation or
other similar action with respect to such Hazardous Substance; and costs
incurred with respect to any Hazardous Substance that is brought into the
Project after the date hereof by Landlord or any other tenant of the Project or
by anyone other than Tenant or Tenant Parties and are of such a nature, at that
time, that a federal, state or municipal governmental or quasi-governmental
authority, if it had then had knowledge of the presence of such Hazardous
Substance, in the state, and under the conditions, that it then exists in the
Project, would have then required the removal, remediation or other action with
respect to such Hazardous Substance.
 
(c)  Taxes.
 
(i)  "Taxes" means any and all taxes, assessments and charges of any kind,
general or special, ordinary or extraordinary, levied against the Project, which
Landlord shall pay or become obligated to pay in connection with the ownership,
leasing, renting, management, use, occupancy, control or operation of the
Project or of the personal property, fixtures, machinery, equipment, systems and
apparatus used in connection therewith. Taxes shall include real estate taxes,
personal property taxes, sewer rents, water rents, special or general
assessments, transit taxes, ad valorem taxes, and any tax levied on the rents
hereunder or the interest of Landlord under this Lease (the "Rent Tax"). Taxes
shall also include all fees and other costs and expenses paid by Landlord in
reviewing any Taxes and in seeking a refund or reduction of any Taxes, whether
or not the Landlord is ultimately successful. Taxes shall also include any
assessments or fees paid to any business park owners
 
Page 10

--------------------------------------------------------------------------------



association, or similar entity, which are imposed against the Project pursuant
to any Covenants, Conditions and Restrictions ("CC&R's") recorded against the
Project and any installments of principal and interest required to pay any
existing or future general or special assessments for public improvements,
services or benefits, and any increases resulting from reassessments imposed in
connection with any change in ownership or new construction.
 
(ii)  If the Project contains more than one building, then Taxesshall include
(1) all Taxes fairly allocable to the Buildings, and (2) a proportionate share
(based on the gross rentable area of the Buildings as a percentage of the gross
rentable area of all of the buildings in the Project) of all Taxes which relate
to the Project in general and are not fairly allocable to any one building in
the Project.
 
(iii)  For any year, the amount to be included in Taxes (1) from taxes or
assessments payable in installments, shall be the amount of the installments
(with any interest) due and payable during such year, and (2) from all other
Taxes, shall at Landlord's election be the amount accrued, assessed, or
otherwise imposed for such year or the amount due and payable in such year. If
Taxes for any period during the Term are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, and such increase results in Tenant
having underpaid Tax Share Rent hereunder, then Tenant shall pay to Landlord,
within thirty (30) days after demand, the amount of such underpayment.
Similarly, if Taxes for any period during the Term are decreased after payment
thereof for any reason, and such decrease results in Tenant having overpaid Tax
Share Rent hereunder, then Landlord shall return to Tenant the amount of such
overpayment within thirty (30) days after Landlord's receipt of such
overpayment. The obligations of Landlord and Tenant under this Section to
promptly refund any overpayment or pay any deficiency, as appropriate, shall
survive the expiration or earlier termination of this Lease. Taxes shall not
include any net income (except Rent Tax), capital, stock, succession, transfer,
franchise, gift, estate or inheritance tax, except to the extent that such tax
shall be imposed in lieu of any portion of Taxes.
 
(iv)  Notwithstanding anything to the contrary set forth in this Lease, Tenant
shall reimburse Landlord upon demand for any and all taxes payable by Landlord
(other than net income taxes) whether or not now customary or within the
contemplation of the parties hereto: (1) imposed upon, measured by or reasonably
attributable to the cost or value of Tenant’s equipment, furniture, trade
fixtures and other personal property located in the Premises or by the cost or
value of any leasehold improvements made in or to the Premises by or for Tenant,
other than Building-standard improvements made by Landlord, if any, regardless
of whether title to such improvements shall be in Tenant or Landlord;
(2) imposed upon or measured by the Base Rent payable hereunder, including,
without limitation, any gross income tax or excise tax levied by the city or
county in which the Project is located, the federal government or any other
governmental body with respect to the receipt of such rental; (3) imposed upon
or with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion
thereof; or (4) imposed upon this transaction or any document to which Tenant is
a party creating or transferring an interest or an estate in the Premises.
 
(d)  Lease Year. "Lease Year" means each consecutive twelve month period
beginning with the Commencement Date, except that if the Commencement Date is
not the first day of a calendar month, then the first Lease Year shall be the
period from the
 
Page 11

--------------------------------------------------------------------------------



Commencement Date through the final day of the calendar month during which the
first anniversary of the Commencement Date occurs, and subsequent Lease Years
shall be each succeeding twelve month period during the Term following the first
Lease Year.
 
(e)  Fiscal Year. "Fiscal Year" means each calendar year during which any
portion of the Term occurs (e.g., the first Fiscal Year shall be the calendar
year during which the Commencement Date occurs).
 
2.4  Computation of Base Rent and Rent Adjustments.
 
(a)  Prorations. If (i) the Commencement Date is a date other than January 1,
(ii) the Termination Date is a date other than December 31, (iii) this Lease
terminates early, or (iv) the size of the Premises increases or decreases, then
in each such event, the Base Rent, the Operating Cost Share Rent and Tax Share
Rent shall be equitably adjusted to reflect such event on a basis determined by
Landlord to be consistent with the principles underlying the provisions of this
Section 2.
 
(b)  Interest Rate. Any sum due from Tenant to Landlord not paid when due shall
bear interest from the date due until paid at the lesser of twelve percent (12%)
per annum or the maximum rate permitted by law (the "Interest Rate").
 
(c)  Intentionally omitted.
 
(d)  Books and Records. Landlord shall maintain books and records reflecting the
Operating Costs and Taxes in accordance with sound accounting and management
practices. Tenant and a certified public accountant employed by a certified
public accounting firm and working on a non-contingency fee basis shall have the
right to inspect Landlord's records at Landlord's applicable local office or
other location within the County of Santa Clara, California, designated by
Landlord upon at least seventy-two (72) hours' prior notice during normal
business hours during the ninety (90) days following Landlord's delivery of the
Annual Expense Statement to Tenant. The results of any such inspection shall be
kept strictly confidential by Tenant and its agents, and Tenant and its
certified public accountant must agree, in their contract for such services, to
such confidentiality restrictions and shall specifically agree that the results
shall not be made available to any other tenant of the Project (and in
connection with the foregoing, prior to exercising its rights hereunder, Tenant
and its agents shall sign a confidentiality agreement reasonably acceptable to
Landlord). Unless Tenant sends to Landlord any written exception to an Annual
Expense Statement within said ninety (90) day period, such Annual Expense
Statement shall be deemed final and accepted by Tenant and Tenant waives any
other rights pursuant to applicable law to inspect Landlord's books and records
and/or to contest the amount of Operating Costs and/or Taxes due hereunder.
Tenant shall pay the amount shown on any Annual Expense Statement in the manner
prescribed in this Lease, whether or not Tenant takes any such written
exception, without any prejudice to such exception. If Tenant makes a timely
exception, Landlord shall, within thirty (30) days after Landlord's receipt of
Tenant's written exception or as soon after such thirty (30) day period as is
reasonably practicable, cause an independent certified public accountant to
issue a final and conclusive resolution of Tenant's exception. If, according to
such accountant, Landlord’s original determination of annual Operating Costs and
Taxes overstated the amounts thereof, in the aggregate, by seven percent (7%) or
less or understated the amounts thereof, then Tenant shall pay the cost of the
certification, and, in the case of an understatement, shall pay to Landlord the
deficiency in Tenant's payment of Operating Costs and Taxes within thirty (30)
 
Page 12

--------------------------------------------------------------------------------



days following Tenant's receipt of such certification. If, according to such
certification, Landlord's original determination of annual Operating Costs and
Taxes overstated the amounts thereof, in the aggregate, by more than seven
percent (7%), then Landlord shall pay the cost of the certification. In the
event of Landlord's overstatement, Landlord shall, at its election, either
refund the amount of Tenant's overpayment of Operating Costs and Taxes within
thirty (30) days after such certification or, if this Lease is still in effect,
credit such overpayment against Tenant's subsequent obligations to pay Operating
Costs and Taxes.
 
(e)  Miscellaneous. So long as an Event of Default under Section 12.1(a) below
exists under this Lease, Tenant shall not be entitled to any refund of any
amount from Landlord until Tenant cures such Event of Default. If this Lease is
terminated for any reason prior to the annual determination of Operating Cost
Share Rent or Tax Share Rent, either party shall pay the full amount due to the
other within fifteen (15) days after Landlord's notice to Tenant of the amount
when it is determined. Landlord may commingle any payments made with respect to
Operating Cost Share Rent and Tax Share Rent, without payment of interest.
 
2.5  Additional Rent Upon Default by Tenant. Landlord and Tenant acknowledge
that to induce Tenant to enter into this Lease, and in consideration of Tenant's
agreement to perform all of the terms, covenants and conditions to be performed
by Tenant under this Lease, as and when performance is due during the Term,
Landlord has incurred (or will incur) significant costs, including, without
limitation, the following: (a) payment of the Construction Allowance (as
described in the Tenant Improvement Agreement), (b) commissions to Tenant's real
estate broker, and (c) attorneys' fees and related costs incurred and/or paid by
Landlord in connection with the negotiation and preparation of this Lease
(collectively, the "Inducements"). Landlord and Tenant further acknowledge that
Landlord would not have granted the Inducements to Tenant but for Tenant's
agreement to perform all of the terms, covenants, conditions and agreements to
be performed by it under this Lease for the entire Term, and that Landlord's
agreement to incur such expenditures and grant such concessions is, and shall
remain, conditioned upon Tenant's faithful performance of all of the terms,
covenants, conditions and agreements to be performed by Tenant under this Lease
for the entire Term. Accordingly, if an Event of Default by Tenant shall occur
hereunder, Landlord shall be relieved of any unfulfilled obligation to grant
Inducements hereunder, or to incur further expenses in connection therewith, and
Tenant shall pay, as liquidated damages for Landlord's granting the Inducements
and not as a penalty, within ten (10) days after the occurrence of the Event of
Default, as Additional Rent, the unamortized amount of those Inducements
incurred or granted prior to the date of the Event of Default (the "Pre-Default
Inducements"). Landlord may or, at Tenant's request, shall, after the occurrence
of an Event of Default, forward a statement to Tenant setting forth the amount
of the Pre-Default Inducements, but the failure to deliver such a statement
shall not be or be deemed to be a waiver of the right to collect the unamortized
amount of the Pre-Default Inducements or to extend the date upon which such
amount shall be due and payable. For purposes of this Section 2.5, the
unamortized amount of the Pre-Default Inducements shall equal the remaining
principal component, measured on the date of the Event of Default, of a
level-payment amortization over the initial Term of this Lease of a principal
amount equal to the Pre-Default Inducements, including interest at the rate of
twelve percent (12%) per annum. Notwithstanding the foregoing, Landlord agrees
that it will seek to enforce its right to recover Pre-Default Inducements only
in connection with a bankruptcy of Tenant where
 
Page 13

--------------------------------------------------------------------------------



this Lease is rejected or deemed rejected under Section 362 of the Bankruptcy
Code.
 
3.  PREPARATION AND CONDITION OF PREMISES; TENANT'S POSSESSION; REPAIRS AND
MAINTENANCE.
 
3.1  Condition of Premises. Except as specified in this Section 3.1 below,
Landlord is leasing the Premises to Tenant "as is", without any obligation to
alter, remodel, improve, repair or decorate any part of the Premises and without
any express or implied representations or warranties of any kind, including,
without limitation, any representation or warranty regarding the condition of
the Buildings or the Project or the suitability of any of the foregoing for the
conduct of Tenant's business; provided, however, that, as of the Premises
Delivery Date, the Premises shall comply in all material respects with all
applicable Governmental Requirements (as interpreted by applicable governmental
or quasi-governmental authorities as of the Premises Delivery Date), without
regard to any specific manner of use of the Premises by Tenant (e.g., as a
"place of public accommodation" under the Americans with Disabilities Act (the
"ADA")). If Landlord or Tenant receives written notice from any governmental or
quasi-governmental authority that any portion of the Premises violated
Governmental Requirements as of the Premises Delivery Date, Landlord shall not
be liable to Tenant for any damages, but Landlord, at no cost to Tenant, shall,
as Tenant's sole remedy, perform such work or take such other action as may be
necessary to cure such violation, but only to the extent that such violation
materially and adversely affects Tenant's use or occupancy of the Premises.
 
3.2  Tenant's Possession. Tenant shall be entitled to possession of the Premises
upon commencement of the Term, together with the nonexclusive right to use, in
common with Landlord, other tenants, and occupants of the Project, the common
areas of the Project, as such common areas may be changed from time to time,
subject to the applicable provisions of this Lease (including, without
limitation, Section 27 below). Tenant's taking possession of any portion of the
Premises shall be conclusive evidence that the Premises were in good order,
repair and condition.
 
3.3  Repairs and Maintenance.
 
(a)  Tenant's Obligations.
 
(i)  Except to the extent expressly Landlord's obligation under Section 3.3(b)
below, Tenant shall, throughout the Term at its sole cost and expense, (1) keep
and maintain the Premises in good order and condition, and repair and replace
every part thereof ("Tenant's Repair Obligations"), including, without
limitation, the following: (A) glass, windows, window frames, window casements
(including the repairing, resealing, cleaning and replacing of both interior and
exterior windows) and skylights; (B) interior and exterior doors, door frames
and door closers; (C) interior lighting (including, without limitation, light
bulbs and ballasts); (D) the Building Systems (as defined in Section 3.3(b)
below), or portions of the Building Systems, that exclusively serve the
Premises, including, without limitation, any specialty or supplemental Building
Systems installed by or for Tenant and all heating, ventilating and air
conditioning ("HVAC") systems and equipment and all electrical facilities and
equipment, including lighting fixtures, lamps, fans and any exhaust equipment
and systems, electrical motors and all other appliances and equipment of every
kind and nature located in, upon or about the Premises; (E) all communications
systems serving the Premises; (F) all of Tenant's security systems in or about
or serving the Premises; (G) Tenant's signage; and (H) interior
 
Page 14

--------------------------------------------------------------------------------



demising walls and partitions (including painting and wallcoverings), equipment,
floors, and any roll-up doors, ramps and dock equipment, (2) furnish all
expendables, including light bulbs, paper goods and soaps, used in the Premises,
and (3) to the extent that Landlord notifies Tenant in writing of its intention
to no longer arrange for such monitoring, cause the fire alarm systems serving
the Premises to be monitored by a monitoring or protective services firm
approved by Landlord in writing.
 
(ii)  Tenant shall also be responsible for all pest control within the Premises,
and for all trash removal and disposal from the Premises. With respect to any
HVAC systems and equipment exclusively serving the Premises, Tenant shall obtain
HVAC systems preventive maintenance contracts with bimonthly or monthly service
in accordance with manufacturer recommendations, which shall be subject to the
reasonable prior written approval of Landlord and paid for by Tenant, and which
shall provide for and include replacement of filters, oiling and lubricating of
machinery, parts replacement, adjustment of drive belts, oil changes and other
preventive maintenance, including annual maintenance of duct work, interior unit
drains and caulking of sheet metal, and recaulking of jacks and vents on an
annual basis. Tenant shall have the benefit of all warranties available to
Landlord regarding the HVAC systems and equipment.
 
(iii)  Tenant's repair, maintenance and replacement obligations shall be
performed under the supervision and subject to the prior approval of Landlord,
and within any reasonable period of time specified by Landlord; provided,
however, that (1) with respect to the Building Systems that exclusively serve
the Premises, Landlord may elect to perform all or some of the foregoing
maintenance, repairs and replacement itself, at Tenant's expense, and (2) if
Tenant fails to perform Tenant's Repair Obligations, Landlord may immediately
perform any such work at Tenant's expense. Tenant shall pay to Landlord all
costs and expenses incurred by Landlord and required to be paid by Tenant under
this Section 3.3(a) within ten (10) days after receipt of an invoice therefor.
 
(b)  Landlord's Obligations.
 
(i)  Subject to the provisions of Sections 3.1(a), 9 and 10 hereof, Landlord
shall maintain, repair and replace the following items ("Landlord's Repair
Obligations"): (1) the non-structural portions of the roof of the Buildings,
including the roof coverings (provided that Tenant installs no additional air
conditioning or other equipment on the roof that damages the roof coverings, in
which event Tenant shall pay all costs resulting from the presence of such
additional equipment); (2) the HVAC, plumbing, sewer, drainage, electrical, fire
protection, elevator, escalator, life safety and security systems and equipment
and other mechanical, electrical and communications systems and equipment
(collectively, the "Building Systems") serving the Buildings and/or the Project,
excluding any specialty or supplemental Building Systems installed by or for
Tenant and also excluding the Building Systems (or portions of the Building
Systems) that exclusively serve the Premises; and (3) the parking areas of the
Project, pavement, landscaping, sprinkler systems, sidewalks, driveways, curbs,
and lighting systems in the common areas of the Project. Landlord's Repair
Obligations also includes the routine repair and maintenance of the load bearing
and exterior walls of the Buildings, including, without limitation, any
painting, sealing, patching and waterproofing of such walls.
 
(ii)  Subject to the provisions of Sections 3.1(a), 9 and 10 hereof, Landlord,
at its own cost and expense, agrees to repair and maintain the structural
 
Page 15

--------------------------------------------------------------------------------



portions of the roof (specifically excluding the roof coverings), the
foundation, the footings, the floor slab, and the load bearing walls and
exterior walls of the Buildings (excluding any glass and any routine
maintenance, including, without limitation, any painting, sealing, patching and
waterproofing of such walls); provided, however, that subject to the provisions
of Section 8.6 below, any damage arising from the acts of Tenant or any Tenant
Parties (as defined in Section 8.2(a) below) shall be repaired by Landlord at
Tenant's sole expense, and Tenant shall pay to Landlord all costs and expenses
of any such repair within ten (10) days after receipt of an invoice therefor.
Landlord may, but shall not be required to, enter the Premises at all reasonable
times to make such repairs, alterations, improvements or additions to the
Buildings or to any equipment located in the Buildings as Landlord shall desire
or deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree. The cost of any repairs
made by Landlord on account of Tenant's default, or on account of the misuse or
neglect by Tenant or any Tenant Parties anywhere in the Project, shall
constitute Additional Rent payable by Tenant within ten (10) days after receipt
of an invoice therefor. As a condition precedent to all of Landlord's repair and
maintenance obligations under this Lease, Tenant must have notified Landlord of
the need of such repairs or maintenance.
 
(iii)  Tenant hereby waives any and all rights under and benefits of subsection
1 of Section 1932 and Sections 1941 and 1942 of the California Civil Code and
any similar or successor law, statute or ordinance now or hereafter in effect
regarding Tenant's right to make repairs and deduct the cost of such repairs
from the Rent due under this Lease..
 
4.  SERVICES AND UTILITIES. Beginning on the Premises Delivery Date, Tenant
shall promptly pay, as the same become due, all charges for water, gas,
electricity, telephone, sewer service, waste pick-up and any other utilities,
materials and services furnished directly to or used by Tenant on or about the
Premises during the Term, including, without limitation, (a) meter, use and/or
connection fees, hook-up fees, or standby fees, and (b) penalties for
discontinued interrupted service. If any utility service is not separately
metered to the Premises, then Tenant shall pay its pro rata share of the cost of
such utility service with all others served by the service not separately
metered. However, if Landlord reasonably determines that Tenant is using a
disproportionate amount of any utility service (whether or not separately
metered), then Landlord, at its election, may (i) periodically charge Tenant, as
Additional Rent, a sum equal to Landlord's reasonable estimate of the cost of
Tenant's excess use of such utility service, and/or (ii) install, at Tenant's
expense, a separate meter to measure the utility service supplied to the
Premises. Any interruption or cessation of utilities resulting from any causes,
including any entry for repairs pursuant to this Lease, and any renovation,
redecoration or rehabilitation of any area of the Project, shall not render
Landlord liable for damages to either person or property or for interruption or
loss to Tenant's business, nor be construed as an eviction of Tenant, nor work
an abatement of any portion of Rent, nor relieve Tenant from fulfillment of any
covenant or agreement hereof; provided, however, that if (1) an interruption of
the Project services occurs, (2) such interruption prevents Tenant from
occupying, and Tenant does not occupy, all or a material portion of the Premises
for the Permitted Use for a period of at least seven (7) consecutive days, and
(3) such interruption was caused solely by the negligence or willful misconduct
of Landlord, its agents or employees, then monthly Rent shall thereafter be
abated until the earlier of (i) the date on which such interruption ceases or
(ii) the date on which Tenant resumes occupying all or a material portion of the
Premises. Such abatement shall be in proportion to the ratio that the amount of
rentable square feet of the Premises that Tenant is prevented from occupying and
does not occupy for the Permitted Use bears to the total rentable square feet of
the Premises; provided, however, that if the portion of the Premises that Tenant
is
 
Page 16

--------------------------------------------------------------------------------



prevented from occupying and does not occupy for the Permitted Use is so
significant as to prevent Tenant from conducting business in the Premises, then
the full amount of monthly Rent shall be abated during the abatement period
described in the preceding sentence. Tenant acknowledges and agrees that the
abatement set forth in this Section shall be its sole remedy in the event of a
cessation or interruption in the provision of Project services, and Tenant shall
not have any right to offset or deduct any costs or expenses incurred by Tenant
in connection therewith against Rent.
 
5.  ALTERATIONS AND REPAIRS.
 
5.1  Landlord's Consent and Conditions.
 
(a)  Tenant shall not make any improvements or alterations to the Premises (the
"Alterations") without in each instance submitting plans and specifications for
the Alterations to Landlord and obtaining Landlord's prior written consent.
Tenant shall pay Landlord's standard charge (or, if Landlord does not have a
standard charge, then Landlord's actual costs incurred) for review of all of the
plans and all other items submitted by Tenant. Landlord will be deemed to be
acting reasonably in withholding its consent for any Alterations which (i)
impacts the base structural components or the Building Systems, (ii) impacts any
other tenant's premises, (iii) is visible from outside the Premises, or (iv)
would utilize building materials or equipment which are inconsistent with
Landlord's standard building materials and equipment for the Project.
 
(b)  Tenant shall pay for the cost of all Alterations, including the cost of any
and all approvals, permits, fees and other charges which may be required as a
condition of performing such Alterations.
 
(c)  The following requirements shall apply to all Alterations:
 
(i)  At least seven (7) days before beginning any Alterations, Tenant shall
furnish to Landlord (1) written notice of the expected commencement date of the
Alterations to permit Landlord to post and record a notice of nonresponsibility,
(2) building permits, and (3) certificates of insurance satisfactory to
Landlord.
 
(ii)  Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute, or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the Project
(“Labor Disturbance”). Tenant shall take the actions necessary to resolve any
Labor Disturbance, and shall have pickets removed and, at the request of
Landlord, immediately terminate any work in the Premises that gave rise to the
Labor Disturbance, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Parties as a result of the above actions.
 
(iii)  The Alterations shall be performed in a good and workmanlike manner,
meeting the standard for construction and quality of materials in the Project,
and shall comply with all insurance requirements and all applicable laws,
ordinances, regulations or requirements of the United States of America, the
State of California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including, without limitation, any such laws,
 
Page 17

--------------------------------------------------------------------------------



ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect (collectively, "Governmental Requirements").
 
(iv)  Tenant shall perform all Alterations so as to minimize or prevent
disruption to other tenants, and Tenant shall comply with all reasonable
requests of Landlord in response to complaints from other tenants.
 
(v)  Tenant shall perform all Alterations in compliance with any reasonable
"Policies, Rules and Procedures for Construction Projects" which may be in
effect at the time the Alterations is performed.
 
(vi)  All Alterations shall be performed only by contractors or mechanics
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, however, that (1) Landlord may, in its sole
discretion, specify engineers, general contractors, subcontractors, and
architects to perform work affecting the Building Systems; and (2) if Landlord
consents to any Alterations that requires work to be performed outside the
Premises, Landlord may elect to perform such work at Tenant's expense.
 
(vii)  Tenant shall permit Landlord to supervise all Alterations, including,
without limitation, the right (but not an obligation) to inspect the
construction work during the progress thereof, and to require corrections of
faulty construction or any material deviation from the plans for such
Alterations as approved by Landlord; provided, however, that no such inspection
shall be deemed to create any liability on the part of Landlord, or constitute a
representation by Landlord or any person hired to perform such inspection that
the work so inspected conforms with such plans or complies with any Governmental
Requirements, and no such inspection shall give rise to a waiver of, or estoppel
with respect to, Landlord's continuing right at any time or from time to time to
require the correction of any faulty work or any material deviation from such
plans.
 
(viii)  Tenant shall reimburse Landlord for actual and reasonable costs incurred
by Landlord in connection with its management and supervision of the progress of
the Alterations; provided, however, that Tenant shall have no obligation to pay
Landlord under this Section 5.1(c)(viii) in the case of Alterations costing less
than Twenty-Five Thousand Dollars ($25,000.00).
 
(ix)  Upon completion, Tenant shall furnish Landlord with contractor's
affidavits and full and final statutory waivers of liens, as-built plans and
specifications, and receipted bills covering all labor and materials, and all
other close-out documentation related to the Alterations, including any other
information required under any "Policies, Rules and Procedures for Construction
Projects" which may be in effect at the time.
 
5.2  No Liens. Tenant has no authority to cause or permit any lien or
encumbrance of any kind to affect Landlord's interest in the Project; any such
lien or encumbrance shall attach to Tenant's interest only. If any mechanic's
lien shall be filed or claim of lien made for work or materials furnished to
Tenant, then Tenant shall at its expense within ten (10) days thereafter either
discharge or contest the lien or claim. If Tenant contests the lien or claim,
then Tenant shall (a) within such ten (10) day period, provide Landlord adequate
security for the lien or claim, (b) contest the lien or claim in good faith by
appropriate proceedings that operate to stay its enforcement, and (c) pay
promptly any final adverse
 
Page 18

--------------------------------------------------------------------------------



judgment entered in any such proceeding. If Tenant does not comply with these
requirements, Landlord may discharge the lien or claim, and the amount paid, as
well as attorney's fees and other expenses incurred by Landlord, shall
constitute Additional Rent payable by Tenant on demand.
 
5.3  Ownership of Improvements. All Alterations as defined in this Section 5,
partitions, related hardware, and all other improvements and all fixtures,
except trade fixtures, furniture and other personal property (which shall remain
Tenant's property), constructed in the Premises by either Landlord or Tenant,
(a) shall, subject to Tenant's right to use and depreciate (to the extent paid
for by Tenant) the same during the Term, become Landlord's property upon
installation without compensation to Tenant, unless Landlord consents otherwise
in writing, and (b) shall, at Landlord's option, either (i) be surrendered to
Landlord with the Premises at the termination of this Lease or of Tenant's right
to possession, or (ii) be removed in accordance with Section 14 below; provided,
however, that if Tenant's request for Landlord's approval of any proposed
Alterations contains a request, in all capital letters, that Landlord identify
any portion of such Alterations that Landlord will require Tenant to remove as
provided above, then Landlord will, at the time it approves such Alterations,
identify such portion of the Alterations, if any, that Landlord will require
Tenant to so remove.
 
6.  USE OF PREMISES.
 
6.1  Limitation on Use. Tenant shall use the Premises only for the Permitted Use
stated in the Schedule and Tenant shall not use or permit the Premises or the
Project to be used for any other purpose or purposes whatsoever without the
prior written consent of Landlord, which may be withheld in Landlord's sole
discretion. Tenant shall not allow any use of the Premises which will negatively
affect the cost of coverage of Landlord's insurance on the Project. Tenant shall
not allow any inflammable or explosive liquids or materials to be kept on the
Premises. Tenant shall not allow any use of the Premises which would cause the
value or utility of any part of the Premises to diminish or would interfere with
any other tenant or with the operation of the Project by Landlord. Tenant shall
not permit any nuisance or waste to occur in, on, or about the Project, or allow
any offensive noise or odor in or around the Project. At the end of each
business day, or more frequently if necessary, Tenant shall deposit all garbage
and other trash (excluding any inflammable, explosive and/or hazardous
materials) in trash bins or containers approved by Landlord in locations
designated by Landlord from time to time. If any governmental authority shall
deem the Premises to be a "place of public accommodation" under the Americans
with Disabilities Act ("ADA") or any other comparable law as a result of
Tenant's use, Tenant shall either modify its use to cause such authority to
rescind its designation or be responsible for any alterations, structural or
otherwise, required to be made to the Premises under such laws.
 
6.2  Signs. Tenant shall not place on any portion of the Premises any sign,
placard, lettering, banner, displays, graphic, decor or other advertising or
communicative material which is visible from the exterior of the Premises
without Landlord's prior written approval. Any approved signs shall strictly
conform to all Governmental Requirements, any CC&R's recorded against the
Project, and Landlord's signage standards in effect at the time, and shall be
installed and removed at Tenant's expense. Tenant, at its sole expense, shall
maintain such signs in good condition and repair during the Term. Prior to the
expiration or earlier termination of this Lease, Tenant at its sole cost shall
remove all of its exterior signage and repair any and all damage caused to the
Buildings and/or Project (including and fading or discoloration) by such signs
and/or the removal of such signs from the Building and/or Project.
 
Page 19

--------------------------------------------------------------------------------



          6.3  Parking. Tenant shall have the non-exclusive right to park in the
Project's parking facilities in common with other tenants of the Project upon
terms and conditions, as may from time to time be established by Landlord.
Tenant agrees not to overburden the parking facilities (i.e., use more than the
number of unassigned parking stalls indicated on the Schedule) and agrees to
cooperate with Landlord and other tenants in the Project in the use of the
parking facilities. Landlord reserves the right in its reasonable discretion to
determine whether the parking facilities are becoming crowded and to allocate
and assign parking passes among Tenant and the other tenants in the Project.
Tenant's use of the parking facilities shall be at no charge, provided that
Landlord shall have the right to charge Tenant the portion that Landlord deems
allocable to Tenant of any charges (e.g., fees or taxes) imposed by the Regional
Air Quality Control Board or other governmental or quasi-governmental agency in
connection with the parking facilities (e.g., in connection with operation or
use of the parking facilities). Landlord shall not be liable to Tenant, nor
shall this Lease be affected, if any parking is impaired by (or if any parking
charges are imposed as a result of) any moratorium, initiative, referendum, law,
ordinance, regulation or order passed, issued or made by any governmental or
quasi-governmental body. Tenant's continued right to use the parking spaces is
conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the parking
facility where the parking passes are located, including any sticker or other
identification system established by Landlord, Tenant's cooperation in seeing
that Tenant's employees and visitors also comply with such rules and regulations
and Tenant not being in default under this Lease. Landlord specifically reserves
the right to change the size, configuration, design, layout and all other
aspects of the Project parking facility at any time and Tenant acknowledges and
agrees that Landlord may, without incurring any liability to Tenant and without
any abatement of Rent under this Lease, from time to time, close-off or restrict
access to the Project parking facility for purposes of permitting or
facilitating any such construction, alteration or improvements. Landlord may
delegate its responsibilities hereunder to a parking operator in which case such
parking operator shall have all the rights of control attributed hereby to the
Landlord. The parking passes rented by Tenant pursuant to this Section 6.3 are
provided to Tenant solely for use by Tenant's own personnel and such passes may
not be transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord's prior approval.
 
6.4  Prohibition Against Use of Roof and Structure of Buildings.
 
(a)  Except as otherwise provided in this Lease, Tenant shall be prohibited from
using all or any portion of the roof of the Buildings or any portion of the
structure of the Buildings during the Term of this Lease (or any extensions
thereof) for any purposes (including without limitation for the installation,
maintenance and repair of a satellite dish and/or other telecommunications
equipment), without Landlord's prior written consent, which Landlord may
withhold in its sole and absolute discretion. Notwithstanding the foregoing,
(a) Landlord shall grant Tenant with reasonable access to the roof of the
Buildings as may be reasonably necessary to allow Tenant to perform its HVAC and
other maintenance obligations hereunder, provided that such access shall be
subject to any reasonable rules and restrictions that Landlord may impose from
time to time; and (b) Tenant may, subject to Landlord's reasonable installation,
use and removal requirements, use the roof for the installation and maintenance
of surveying and GPS equipment and monitors (including, without limitation,
cable and antenna connections) to service Tenant's business in the Premises.
Landlord has made no representations or promise as to the suitability or
effectiveness of any part of the roof for Tenant's proposed use, or as to any
Governmental Requirements applicable to Tenant's proposed use.
 
Page 20

--------------------------------------------------------------------------------


 
(b)  Tenant shall submit to Landlord Tenant's plans and specifications for the
rooftop equipment, which must include, without limitation, the design, size and
features of the rooftop equipment and mounting structure, floor and power load
requirements, cabling installations, the means of affixing or mounting the
rooftop equipment, and the means of connecting the rooftop equipment to the
Building's electrical system and to the Premises. Tenant acknowledges and agrees
that Tenant's use of any portion of the roof of the Building shall be subject to
Landlord’s reasonable approval of location, plans and installation pursuant to
Section 5 of this Lease and such rules and regulations as Landlord may
prescribe, including, without limitation, with regard to (a) the location, size,
type and methods of installation of the proposed rooftop equipment,
(b) requirements to prevent electrical, electromagnetic, radio frequency or
other interference with other telecommunication equipment on or about the
Project, (c) restrictions on penetration of the roof surface, (d) rooftop access
rights, and (e) removal requirements upon the expiration or earlier termination
of this Lease.
 
(c)  Nothing herein shall limit or restrict Landlord's rights under Section
11.13, or require Landlord to obtain Tenant's consent prior to exercising such
rights.
 
(d)  For the avoidance of doubt, Landlord acknowledges that, subject to the
foregoing and other applicable provisions of this Lease, Tenant may install and
maintain a GPS system and related equipment upon the roof of each Building to
the extent necessary to the operation of Tenant’s business in the Premises.
 
7.  GOVERNMENTAL REQUIREMENTS AND BUILDING RULES.
 
7.1  Compliance in Premises. Tenant shall, at its sole cost and expense,
(1) comply with all Governmental Requirements; with any occupancy certificate
issued for the Premises; and with the provisions of all recorded documents
affecting the Premises, insofar as any thereof relates to or affects the
condition, use or occupancy of the Premises; and (2) take all proper and
necessary action to cause the Premises, including any repairs, replacements,
alterations and improvements thereto, to be maintained, constructed, used and
occupied in compliance with applicable Governmental Requirements, including any
applicable code and ADA requirements, whether or not such requirements are based
on Tenant's use of the Premises, and further to assume all responsibility to
ensure that the Premises continues to comply with all Governmental Requirements,
including applicable code and ADA requirements, throughout the Term. Tenant
shall be responsible, at its sole cost and expense, to make all alterations to
the Premises as are required to comply with the governmental rules, regulations,
requirements or standards described in this Section 7.1. The judgment of any
court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant.
 
7.2  Compliance in Common Areas. Subject to reimbursement as an Operating Cost
as provided in Section 2 above, Landlord shall perform any work required under
any applicable Governmental Requirements, including the ADA, to be performed in
the common areas of the Project, except that Tenant shall be solely responsible
for all such compliance work which is required as a result of Tenant's use or
activities or which relate to the initial Tenant
 
Page 21

--------------------------------------------------------------------------------



Improvements or Tenant's proposed alterations or repairs. With respect to any
code compliance work required outside the Premises for which Tenant is
responsible hereunder, Landlord shall have the right to perform such work, or
require that Tenant perform such work with contractors, subcontractors,
engineers and architects approved by Landlord; and if Landlord elects to perform
such work outside the Premises, Tenant shall reimburse Landlord for the cost of
such work within ten (10) days following receipt of invoices therefor. Except as
expressly provided in this Lease, Landlord makes no representations or
warranties regarding whether the Project or the Premises complies with
applicable Governmental Requirements as of the date of this Lease.
 
7.3  Rules and Regulations. Tenant shall also comply with all reasonable rules
for the Project which may be established and amended from time to time by
Landlord. The present rules and regulations are contained in Exhibit B. Failure
by another tenant to comply with the rules or failure by Landlord to enforce
them shall not relieve Tenant of its obligation to comply with the rules or make
Landlord responsible to Tenant in any way. Landlord shall use reasonable efforts
to apply the rules and regulations uniformly with respect to Tenant and any
other tenants in the Project under leases containing rules and regulations
similar to this Lease. If Tenant performs alterations or repairs, Tenant shall
comply with the provisions of Section 5 of this Lease.
 
8.  WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE.
 
8.1  Waiver of Claims. Neither Landlord nor the other Landlord Parties (as
defined below) shall be liable to Tenant or to any Tenant Parties (as defined
below), and Tenant waives all claims against Landlord and such other Landlord
Parties, for any injury to or death of any person or for loss of use of or
damage to or destruction of property in or about the Premises or Project by or
from any cause whatsoever, including without limitation, earthquake or earth
movement, gas, fire, oil, electricity or leakage from the roof, walls, basement
or other portion of the Premises or Project, except only, with respect to any
Landlord Party, to the extent such injury, death or damage is caused by the
gross negligence or willful misconduct of such Landlord Party and not covered by
the insurance required to be carried by Tenant hereunder or except to the extent
such limitation on liability is prohibited by law. The provisions of this
Section 8.1 shall survive the expiration or earlier termination of this Lease
until all claims within the scope of this Section 8.1 are fully, finally, and
absolutely barred by the applicable statutes of limitations.
 
8.2  Indemnification.
 
(a)  Tenant shall indemnify, protect, defend (by counsel reasonably satisfactory
to Landlord) and hold harmless Landlord and its officers, directors, employees
and agents (each, a "Landlord Party" and collectively, the "Landlord Parties"),
and each of them, against any and all obligations, losses, claims, actions
(including remedial or enforcement actions of any kind and administrative or
judicial proceedings, suits, orders or judgments), causes of action,
liabilities, penalties, damages (including consequential and punitive damages),
costs and expenses (including reasonable attorneys' and consultants' fees and
expenses) (collectively, "Claims") arising from any of the following, including,
but not limited to, Claims brought by or on behalf of employees of Tenant, with
respect to which Tenant waives, for the benefit of the Landlord Parties, any
immunity to which Tenant may be entitled under any worker's compensation laws:
(i) any cause in, on or about the Premises, (ii) any act or omission or
negligence of Tenant or any person or entity claiming by or through Tenant
(including any assignee or subtenant), or any of their respective members,
partners, employees, contractors,
 
Page 22

--------------------------------------------------------------------------------



agents, customers, visitors, licensees or other persons in or about the Project
by reason of Tenant's occupancy of the Premises (each a "Tenant Party" and,
collectively, "Tenant Parties"), or (iii) Tenant's breach of its obligations
under this Lease, either prior to, during, or after the expiration of the Lease
Term (including, without limitation, Tenant's failure to surrender the Premises
in accordance with Section 14 below); provided, however, that, with respect to
any Landlord Party, Tenant's obligations under this Section shall be
inapplicable to the extent such Claims arise from the gross negligence or
willful misconduct of such Landlord Party and are not covered by the insurance
required to be carried by Tenant hereunder, or to the extent such obligations
are prohibited by applicable law.
 
(b)  Tenant's duty to defend Landlord and the other Landlord Parties under this
Section 8.2 is separate and independent of Tenant's duty to indemnify the
Landlord Parties. The duty to defend includes claims for which the Landlord
Parties may be liable without fault or strictly liable. The duty to defend
applies regardless of whether the issues of negligence, liability, fault,
default, or other obligation on the part of Tenant Parties have been determined.
The duty to defend applies immediately, regardless of whether any Landlord
Parties have paid any sums or incurred any detriment arising out of or relating
(directly or indirectly) to any Claims. The parties expressly intend that
Landlord Parties shall be entitled to obtain summary adjudication or summary
judgment regarding Tenant's duty to defend the Landlord Parties at any stage of
any claim or suit within the scope of this Section.
 
(c)  Tenant's obligations under this Section shall survive the expiration or
earlier termination of this Lease until all Claims within the scope of this
Section 8.2 are fully, finally, and absolutely barred by the applicable statutes
of limitations.
 
8.3  Tenant's Insurance. Tenant shall maintain insurance as follows, with such
other terms, coverages and insurers, as Landlord shall reasonably require from
time to time:
 
(a)  Commercial General Liability Insurance, with (i) Contractual Liability
including the indemnification provisions contained in this Lease, (ii) a
severability of interest endorsement, and (iii) limits of not less than Five
Million Dollars ($5,000,000) combined single limit per occurrence, not less than
Five Million Dollars ($5,000,000) in the aggregate for bodily injury, sickness
or death, and property damage, and umbrella coverage of not less than Five
Million Dollars ($5,000,000).
 
(b)  Special Causes of Loss (ISO form CP 10 30 10/00 or its substantive
equivalent) Insurance covering the replacement cost of all leasehold
improvements, trade fixtures and personal property in or on the Premises, with a
deductible not greater than Twenty-Five Thousand Dollars ($25,000.00).
 
(c)  Business Income insurance and extra expense coverage with coverage amounts
that shall reimburse Tenant for all rental, expense and other payment
obligations of Tenant under this Lease for a period of not less than one (1)
year.
 
Page 23

--------------------------------------------------------------------------------


 
(d)  Workers' compensation or similar insurance in form and amounts required by
law, and Employer's Liability with not less than the following limits:
 
Each Accident:
$500,000
Disease--Policy Limit:
$500,000
Disease--Each Employee:
 
$500,000
 

Tenant's insurance shall be primary and not contributory to that carried by
Landlord, its agents, or mortgagee. Landlord, Landlord's building manager, if
any, and, if Landlord requests, any Security Holder (as defined in Section 16.1
below), shall be named as additional insureds under the insurance required of
the Tenant in Section 8.3(a). The company or companies writing any insurance
which Tenant is required to maintain under this Lease, as well as the form of
such insurance, shall at all times be subject to Landlord's approval, and any
such company shall be licensed to do business in the State of California. Such
insurance companies shall have a A.M. Best rating of A VI or better.
 
(e)  Tenant shall cause any contractor of Tenant performing work on the Premises
to maintain insurance as follows, with such other terms, coverages and insurers,
as Landlord shall reasonably require from time to time:
 
(i)  Commercial General Liability Insurance, including contractor's liability
coverage, contractual liability coverage, completed operations coverage, broad
form property damage endorsement, and contractor's protective liability
coverage, to afford protection with limits, for each occurrence, of not less
than One Million Dollars ($1,000,000) with respect to personal injury, death or
property damage.
 
(ii)  Workers' compensation or similar insurance in form and amounts required by
law, and Employer's Liability with not less than the following limits:
 
Each Accident:
$500,000
Disease--Policy Limit:
$500,000
Disease--Each Employee:
 
$500,000
 

Such insurance shall contain a waiver of subrogation provision in favor of
Landlord and its agents. Tenant's contractor's insurance shall be primary and
not contributory to that carried by Tenant, Landlord, their agents or
mortgagees. Tenant and Landlord, Landlord's building manager, if any, and, if
Landlord requests, any Security Holder shall be named as additional insured on
Tenant's contractor's insurance policies.
 
8.4  Insurance Certificates. Tenant shall deliver to Landlord certificates
evidencing all required insurance no later than five (5) days prior to the
Commencement Date and each renewal date. Each certificate will provide for
thirty (30) days prior written notice of cancellation to Landlord and Tenant.
 
8.5  Landlord's Insurance. Subject to reimbursement as an Operating Cost in
accordance with the provisions of Section 2 hereof, Landlord shall procure and
maintain in effect throughout the Term of this Lease commercial general
liability insurance, property insurance and/or such other types of insurance as
Landlord reasonably deems necessary or
 
Page 24

--------------------------------------------------------------------------------



advisable to carry. Such coverages shall be in such amounts, from such companies
and on such other terms and conditions as Landlord may from time to time
reasonably determine, and Landlord shall have the right, but not the obligation,
to change, cancel, decrease or increase any insurance coverages in respect of
the Buildings, add additional forms of insurance as Landlord shall deem
reasonably necessary, and/or obtain umbrella or other policies covering both the
Buildings and other assets owned by or associated with Landlord or its
affiliates, in which event the cost thereof shall be equitably allocated.
 
8.6  Waiver of Subrogation. Landlord and Tenant hereby waive and release any and
all rights of recovery against the other party, including officers, employees,
agents and authorized representatives (whether in contract or tort) of such
other party, that arise or result from any and all loss of or damage to any
property of the waiving party located within or constituting part of the
Buildings, to the extent of amounts payable under a standard ISO Commercial
Property insurance policy, or such additional property coverage as the waiving
party may carry (with a commercially reasonable deductible), whether or not the
party suffering the loss or damage actually carries any insurance, recovers
under any insurance or self-insures the loss or damage. Each party shall have
their property insurance policies issued in such form as to waive any right of
subrogation as might otherwise exist. This mutual waiver is in addition to any
other waiver or release contained in this Lease.
 
9.  FIRE AND OTHER CASUALTY.
 
9.1  Termination. If a fire or other casualty causes damage to the Premises, and
sufficient insurance proceeds will be available to Landlord to cover the cost of
restoration, Landlord shall engage a registered architect to estimate, within
one (1) month of the casualty, to both Landlord and Tenant the amount of time
needed to restore the Premises to tenantability, using standard working methods
without the payment of overtime and other premiums. If the time needed exceeds
nine (9) months from the date of the casualty, or two (2) months therefrom if
the casualty occurred during the last twelve (12) months of the Lease, then
either Landlord or Tenant may terminate this Lease, by notice to the other party
within ten (10) days after the notifying party's receipt of the architect's
estimate. If sufficient insurance proceeds will not be available to Landlord to
cover the cost of restoration to the Premises, Landlord may terminate this Lease
by written notice to Tenant. Any termination pursuant to this Section 9.1 shall
be effective thirty (30) days from the date of such termination notice and Rent
shall be paid by Tenant to that date, with an abatement for any portion of the
Premises which has been rendered untenantable as a result of the casualty
(except to the extent that (a) the casualty was caused by the gross negligence
or intentional misconduct of Tenant, its agents, employees, contractors,
subtenants or assignees, or (b) provided the same does not result from
Landlord's breach of its obligations under Section 8.5 above, Landlord does not
receive insurance proceeds sufficient to cover the rent interruption during such
period).
 
9.2  Restoration. If a casualty causes damage to the Premises but this Lease is
not terminated for any reason, then subject to the rights of any mortgagees or
ground lessors, Landlord shall obtain the applicable insurance proceeds and
diligently restore the Premises to substantially their prior condition, except
for modifications required by then applicable Governmental Requirements;
provided, however, that, within ten (10) days following notice to Tenant from
Landlord (whether or not this Lease is terminated pursuant to Section 9.1
above), Tenant shall irrevocably and unconditionally assign to Landlord (or to
any party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant's insurance required under Section 8.3(b) above which pertain to the
repair and restoration of the leasehold improvements
 
Page 25

--------------------------------------------------------------------------------



in the Premises, including any leasehold improvements performed by or on behalf
of Tenant pursuant to Section 5 above; and provided further, that if the cost of
repair and restoration by Landlord of the leasehold improvements in the Premises
exceeds the amount of insurance proceeds received by Landlord from Tenant's
insurance carrier, the cost of such repair and restoration shall be promptly
paid by Tenant to Landlord, but in any event prior to Landlord's commencement of
repair of the damage. Notwithstanding the foregoing, Landlord shall have no
obligation with respect to, and if Landlord elects or is required to perform any
restoration hereunder, Tenant shall be responsible for and shall, repair and
replace at its sole cost all of Tenant's equipment, furniture, trade fixtures
and other personal property in the Premises, including, without limitation, any
telecommunications wires, cables and related devices located in or serving the
Premises. Rent shall be abated on a per diem basis during the restoration for
any portion of the Premises which is untenantable, except to the extent that (a)
the casualty was caused by the gross negligence or intentional misconduct of
Tenant, its agents, employees, contractors, subtenants or assignees,
(b) Landlord is delayed in completing the repair or restoration as a result of
any act, omission, neglect or failure of Tenant or any of Tenant's agents,
employees, contractors or subcontractors or (c) provided the same does not
result from Landlord's breach of its obligations under Section 8.5 above,
Landlord does not receive insurance proceeds sufficient to cover the rent
interruption during such period. Tenant shall not be entitled to any
compensation or damages from Landlord for loss of the use of the Premises,
damage to Tenant's personal property and trade fixtures or any inconvenience
occasioned by such damage, repair or restoration. Tenant hereby waives the
provisions of Section 1932, Subdivision 2, and Section 1933, Subdivision 4, of
the California Civil Code, and the provisions of any similar law hereinafter
enacted.
 
10.  EMINENT DOMAIN. If a part of the Project is taken by eminent domain or deed
in lieu thereof that is so substantial that the Premises cannot reasonably be
used by Tenant for the operation of its business, then Tenant may terminate this
Lease effective as of the date of the taking. If any substantial portion of the
Project is taken without affecting the Premises, then Landlord may terminate
this Lease as of the date of such taking. Rent shall abate from the date of the
taking in proportion to any part of the Premises taken. The entire award for a
taking of any kind shall be paid to Landlord, and Tenant shall have no right to
share in the award; provided, however, that (a) the foregoing shall not be
deemed to prohibit Tenant from filing a separate claim at its sole cost and
expense for an award or portion thereof separately designated for (i) relocation
costs, and (ii) moving expenses, and (b) Tenant shall be entitled to the
unamortized portion of the value of all Alterations performed in the Premises by
Tenant during the Term (such amortization to be calculated on a straight-line
basis over the Term of this Lease, without regard to any future extension terms
as of the date of the Taking). All obligations accrued to the date of the taking
shall be performed by the party liable to perform said obligations, as set forth
herein. Tenant hereby waives any and all rights it might otherwise have pursuant
to Section 1265.130 of the California Code of Civil Procedure.
 
11.  RIGHTS RESERVED TO LANDLORD.
 
Landlord may exercise at any time any of the following rights respecting the
operation of the Project without liability to Tenant of any kind:
 
11.1  Name. To change the name of the Project.
 
11.2  Signs. To install, modify and/or maintain any signs on the exterior and in
the interior of the Buildings or on the Project, and to approve at its sole
discretion, prior to
 
Page 26

--------------------------------------------------------------------------------



installation, any of Tenant's signs in the Premises visible from the common
areas or the exterior of the Premises.
 
11.3  Window Treatments. To approve, at its discretion, prior to installation,
any shades, blinds, ventilators or window treatments of any kind, as well as any
lighting within the Premises that may be visible from the exterior of the
Premises or any interior common area.
 
11.4  Keys. To retain and use at any time passkeys to enter the Premises or any
door within the Premises, subject to Section 11.5 below. Tenant shall not alter
or add any lock or bolt without Landlord's prior written consent.
 
11.5  Access. To have access to the Premises with twenty-four hours' prior
notice (except in the case of an emergency, in which case Landlord shall have
the right to immediate access) to inspect the Premises, to post notices of
non-responsibility in connection with any Alterations, to make repairs,
alterations, additions or improvements to the Premises, and to perform any other
obligations of Landlord hereunder, all without abatement of Rent. Landlord
shall, subject to Tenant's compliance with its obligations pursuant to this
Section 11.5, follow Tenant's commercially reasonable security requirements in
connection with any entry by Landlord into the Premises. If Tenant requires that
all persons entering the Premises shall be attended by a representative of
Tenant, Tenant shall make a representative available upon 24 hours' prior
telephone notice by Landlord. In the event of an emergency, however, Landlord
shall use good-faith efforts to follow Tenant's security requirements, but
Landlord will be required to give only such notice that it in good faith
believes is feasible under the circumstances and need not wait to be accompanied
by Tenant or its employees or representatives (although these parties may still
accompany Landlord if they are available and wish to do so).
 
11.6  Preparation for Reoccupancy. To decorate, remodel, repair, alter or
otherwise prepare the Premises for reoccupancy at any time after Tenant abandons
the Premises, without relieving Tenant of any obligation to pay Rent.
 
11.7  Heavy Articles. To approve the weight, size, placement and time and manner
of movement within the Premises of any safe, central filing system or other
heavy article of Tenant's property. Tenant shall move its property entirely at
its own risk. Landlord's approval under this Section 11.7 shall not be
unreasonably withheld, conditioned or delayed. In determining whether to grant
such approval, Landlord may (i) elect to retain a structural consultant to
review the impact, if any, of any such heavy articles on the Project, and Tenant
shall reimburse Landlord for all costs associated with such structural review,
or (ii) require Tenant to provide Landlord with documentation reasonably
satisfactory to Landlord and prepared by a structural consultant that the heavy
article will not result in any damage to the Project. Without limiting the
grounds upon which Landlord may reasonably withhold its approval under this
Section, it shall be reasonable for Landlord to withhold its approval if, in
Landlord's reasonable opinion, the heavy article will damage any portion of the
Project.
 
11.8  Show Premises. To show the Premises to prospective purchasers, tenants,
brokers, lenders, mortgagees, investors, rating agencies or others at any
reasonable time, provided that Landlord gives no less than twenty-four (24)
hours' prior notice to Tenant and such showing does not materially interfere
with Tenant's use of the Premises.
 
11.9  Intentionally Omitted
 
Page 27

--------------------------------------------------------------------------------


 
11.10  Use of Lockbox. To designate a lockbox collection agent for collections
of amounts due Landlord. In that case, the date of payment of Rent or other sums
shall be the date of the agent's receipt of such payment or the date of actual
collection if payment is made in the form of a negotiable instrument thereafter
dishonored upon presentment. However, Landlord may reject any payment for all
purposes as of the date of receipt or actual collection by mailing to Tenant
within a reasonable time after such receipt or collection a check equal to the
amount sent by Tenant.
 
11.11  Repairs and Alterations. To make repairs or alterations to the Project,
to close entrances, doors, corridors, elevators and other facilities in the
Project or to temporarily suspend services or use of common areas in the
Project. Landlord may perform any such repairs or alterations during ordinary
business hours. Landlord may do or permit any work on any nearby building, land,
street, alley or way. Notwithstanding any provision in the foregoing to the
contrary, Landlord shall make commercially reasonable efforts to give Tenant at
least twenty-four (24) hours' prior notice (which may be written or verbal) of
any scheduled repair or alteration to be made by Landlord to the Project that
may materially interfere with Tenant's access to, or operation of business in,
the Premises; provided, however, that in the event of an emergency, Landlord
shall provide such notice as is reasonable under the circumstances.
 
11.12  Intentionally Omitted
 
11.13  Use of Roof. To install, operate, maintain and repair any satellite dish,
antennae, equipment, or other facility on the roof of each Building or to use
the roof of the Buildings in any other manner, or to allow any entity selected
by Landlord to undertake the foregoing, provided that such installation,
operation, maintenance, repair or use does not unreasonably interfere with
Tenant's use of the Premises or Tenant's installation and maintenance of a GPS
system and related equipment pursuant to Section 6.4 above.
 
11.14  Other Actions. To take any other action which Landlord deems reasonable
in connection with the operation, maintenance or preservation of the Buildings
and the Project.
 
12.  EVENTS OF DEFAULT.
 
12.1  Tenant's Default. The occurrence of any one or more of the following
events (each, an “Event of Default”) shall constitute a breach of this Lease by
Tenant:
 
(a)  Tenant fails to pay any Rent when due and such failure continues for five
(5) days or more following Landlord's notice of such failure.
 
(b)  Tenant fails to perform its obligations under Section 16 (Subordination),
Section 17 (Assignment and Sublease), Section 19 (Estoppel Certificate) or
Section 28 (Hazardous Substances).
 
(c)  Tenant (i) abandons the Premises, or (ii) vacates the Premises without
providing a commercially reasonable level of security, or without providing
reasonable
 
Page 28

--------------------------------------------------------------------------------



assurances to minimize potential vandalism.
 
(d)  Tenant fails to perform any obligation to Landlord under this Lease other
than those described in Sections 12.1(a), 12.1(b) or 12.1(c) above, and such
failure continues for ten (10) days after written notice from Landlord or
Landlord's agent, except that if Tenant begins to cure its failure within the
ten (10) day period but cannot reasonably complete its cure within such period,
then, so long as Tenant continues to diligently attempt to cure its failure, the
ten (10) day period shall be extended to sixty (60) days, or such lesser period
as is reasonably necessary to complete the cure.
 
(e)  One of the following credit defaults occurs:
 
(i)  Tenant (or any guarantor of Tenant's obligations hereunder) commences any
proceeding under any law relating to bankruptcy, insolvency, reorganization or
relief of debts, or seeks appointment of a receiver, trustee, custodian or other
similar official for the Tenant (or the guarantor) or for any substantial part
of its property, or any such proceeding is commenced against Tenant (or the
guarantor) and either remains undismissed for a period of thirty (30) days or
results in the entry of an order for relief against Tenant (or the guarantor)
which is not fully stayed within seven (7) days after entry;
 
(ii)  Tenant (or any guarantor of Tenant's obligations hereunder) becomes
insolvent or bankrupt, does not generally pay its debts as they become due, or
admits in writing its inability to pay its debts, or makes a general assignment
for the benefit of creditors;
 
(iii)  Any third party obtains a levy or attachment under process of law against
Tenant's leasehold interest.
 
(f)  Tenant fails to cure any default under the Other Lease (as defined in
Section 1.4 above), within any applicable times permitted under the Other Lease
(and any Event of Default under this Lease shall, at Landlord's election,
constitute a default under the Other Lease).
 
Tenant acknowledges and agrees that, notwithstanding the foregoing provisions of
this Section 12, Tenant shall be in default for purposes of Section 1161 of the
California Code of Civil Procedure immediately following Tenant's failure to
perform or comply with any covenants, agreements, terms or conditions of this
Lease to be performed or observed by Tenant, including, without limitation,
Tenant's failure to pay Rent when due, and that any notices required to be given
by Landlord under this Section 12 shall, in each case, be in lieu of, and not in
addition to, any notice required under Section 1161 of the California Code of
Civil Procedure, and shall be deemed to satisfy the requirement, if any, that
notice be given pursuant to such section.
 
12.2  Landlord Defaults. Landlord shall be in default hereunder if Landlord has
not begun and pursued with reasonable diligence the cure of any failure of
Landlord to meet its obligations hereunder within thirty (30) days after the
receipt by Landlord of written notice from Tenant of the alleged failure to
perform. Except as expressly provided in this Lease or except in the case of
constructive eviction (as evidenced by a final, unappealable judgment by a court
of competent jurisdiction), in no event shall Tenant have the right to terminate
or rescind this Lease as a result of Landlord's default as to any covenant or
agreement contained in this
 
Page 29

--------------------------------------------------------------------------------



Lease. Tenant hereby waives such remedies of termination and rescission and
hereby agrees that Tenant's remedies for default hereunder and for breach of any
promise or inducement shall be limited to a suit for damages and/or injunction.
In addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, Tenant will give notice and a reasonable time to cure any default by
Landlord to any holder of a mortgage or deed of trust encumbering Landlord's
interest in the Project of which Tenant has been given notice. Notwithstanding
anything contained herein to the contrary, Landlord shall not be in default
under this Lease to the extent Landlord is unable to perform any of its
obligations on account of any prevention, delay, stoppage due to strikes,
lockouts, inclement weather, labor disputes, inability to obtain labor,
materials, fuels, energy or reasonable substitutes therefor, governmental
restrictions, regulations, controls, actions or inaction, civil commotion, fire
or other acts of god, national emergency, acts of war or terrorism or any other
cause of any kind beyond the reasonable control of Landlord (except financial
inability).
 
13.  LANDLORD REMEDIES. UPON ANY EVENT OF DEFAULT BY TENANT (WITHIN THE MEANING
OF SECTION 12.1 ABOVE), LANDLORD SHALL HAVE THE FOLLOWING REMEDIES, IN ADDITION
TO ALL OTHER RIGHTS AND REMEDIES PROVIDED BY LAW OR OTHERWISE PROVIDED IN THIS
LEASE, TO WHICH LANDLORD MAY RESORT CUMULATIVELY OR IN THE ALTERNATIVE:
 
13.1  Termination of Lease. Landlord may elect by notice to Tenant to terminate
this Lease, in which event, Tenant shall immediately vacate the Premises and
deliver possession to Landlord.
 
13.2  Civil Code Section 1951.4 Remedy. Even though Tenant has breached this
Lease, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant's right to possession, and Landlord shall have all of its
rights and remedies, including the right, pursuant to California Civil Code
Section 1951.4, to recover all rent as it becomes due under this Lease, if
Tenant has the right to sublet or assign, subject only to reasonable
limitations. Acts of maintenance or preservation or efforts to relet the
Premises or the appointment of a receiver upon initiative of Landlord to protect
Landlord's interest under this Lease shall not constitute a termination of
Tenant's right to possession unless written notice of termination is given by
Landlord to Tenant.
 
13.3  Lease Termination Damages. If Landlord elects to terminate this Lease,
then this Lease shall terminate on the date for termination set forth in such
notice. Tenant shall immediately vacate the Premises and deliver possession to
Landlord, and Landlord may repossess the Premises and may, at Tenant's sole
cost, remove any of Tenant's signs and any of its other property, without
relinquishing its right to receive Rent or any other right against Tenant. On
termination, Landlord has the right to recover from Tenant as damages:
 
(a)  The worth at the time of award of unpaid Rent and other sums due and
payable which had been earned at the time of termination; plus
 
(b)  The worth at the time of award of the amount by which the unpaid Rent and
other sums due and payable which would have been earned after termination until
the time of award exceeds the amount of such Rent loss that Tenant proves could
have been reasonably avoided; plus
 
Page 30

--------------------------------------------------------------------------------


 
(c)  The worth at the time of award of the amount by which the unpaid Rent and
other sums due and payable for the balance of the Term after the time of award
exceeds the amount of such Rent loss that Tenant proves could be reasonably
avoided; plus
 
(d)  Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform Tenant's obligations under
this Lease, or which, in the ordinary course of things, would be likely to
result therefrom, including, without limitation, any costs or expenses incurred
by Landlord: (i) in retaking possession of the Premises; (ii) in maintaining,
repairing, preserving, restoring, replacing, cleaning, altering or
rehabilitating the Premises or any portion thereof, including such acts for
reletting to a new tenant or tenants; (iii) for leasing commissions; or (iv) for
any other costs necessary or appropriate to relet the Premises; plus
 
(e)  At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by the laws of the State of
California.
 
The "worth at the time of award" of the amounts referred to in Sections 13.3(a)
and 13.3(b) is computed by allowing interest at the Interest Rate on the unpaid
rent and other sums due and payable from the termination date through the date
of award. The "worth at the time of award" of the amount referred to in Section
13.3(c) is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%). Tenant waives redemption or relief from forfeiture under California Code
of Civil Procedure Sections 1174 and 1179, or under any other present or future
law, if Tenant is evicted or Landlord takes possession of the Premises by reason
of any Event of Default by Tenant hereunder.
 
13.4  Landlord's Remedies Cumulative. All of Landlord's remedies under this
Lease shall be in addition to all other remedies Landlord may have at law or in
equity, including, without limitation, the remedy described in California Civil
Code Section 1951.4 (pursuant to which Landlord may continue this Lease in
effect after Tenant's breach and abandonment and recover rent as it becomes due
if Tenant has the right to sublet or assign the Lease, subject to reasonable
limitations). Waiver by Landlord of any breach of any obligation by Tenant shall
be effective only if it is in writing, and shall not be deemed a waiver of any
other breach, or any subsequent breach of the same obligation. The possession of
Tenant's funds, negotiation of Tenant's negotiable instruments, or acceptance of
Tenant's payment by Landlord or its agents shall not constitute a waiver of any
breach by Tenant, and if such possession, negotiation or acceptance occurs after
Landlord's notice to Tenant, or termination of this Lease or of Tenant's right
to possession, such possession, negotiation or acceptance shall not affect such
notice or termination. Acceptance of payment by Landlord after commencement of a
legal proceeding or final judgment shall not affect such proceeding or judgment.
Landlord may advance such monies and take such other actions for Tenant's
account as reasonably may be required to cure or mitigate any default by Tenant.
Tenant shall immediately reimburse Landlord for any such advance, and such sums
shall bear interest at the Interest Rate until paid.
 
13.5  WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY WAIVES TRIAL BY JURY IF ANY LEGAL PROCEEDING IS BROUGHT BY THE OTHER IN
CONNECTION WITH THIS LEASE. EACH PARTY SHALL BRING ANY ACTION AGAINST THE OTHER
IN CONNECTION WITH THIS LEASE IN A
 
Page 31

--------------------------------------------------------------------------------



FEDERAL OR STATE COURT LOCATED IN CALIFORNIA, CONSENTS TO THE JURISDICTION OF
SUCH COURTS, AND WAIVES ANY RIGHT TO HAVE ANY PROCEEDING TRANSFERRED FROM SUCH
COURTS ON THE GROUND OF IMPROPER VENUE OR INCONVENIENT FORUM. THE PROVISIONS OF
THIS SECTION 13.5 SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS
LEASE.
 
14.  SURRENDER. Upon the expiration or earlier termination of this Lease for any
reason, Tenant shall surrender the Premises to Landlord in its condition
existing as of the date Landlord delivers possession of the Premises to Tenant,
normal wear and tear and damage by fire or other casualty excepted, with all
interior walls repaired and repainted if marked or damaged, all carpets
shampooed and cleaned, all broken, marred or nonconforming acoustical ceiling
tiles replaced, all windows washed, the plumbing and electrical systems and
lighting in good order and repair, including replacement of any burned out or
broken light bulbs or ballasts, the HVAC equipment serviced and repaired by a
reputable and licensed service firm acceptable to Landlord, and all floors
cleaned and waxed, all to the reasonable satisfaction of Landlord. Tenant shall
remove from the Premises and the Project all of Tenant's trade fixtures,
furniture, moveable equipment and other personal property, and any Alterations
which Landlord elects to be removed pursuant to Section 5.3, and shall restore
the Premises to its condition prior to their installation, including, without
limitation, repairing all damage caused by the installation or removal of any of
the foregoing items. If Tenant does not timely remove such property, then Tenant
shall be conclusively presumed to have, at Landlord's election: (a) conveyed
such property to Landlord without compensation or (b) abandoned such property,
and Landlord may dispose of or store any part thereof in any manner at Tenant's
sole cost, without waiving Landlord's right to claim from Tenant all expenses
arising out of Tenant's failure to remove the property, and without liability to
Tenant or any other person. Landlord shall have no duty to be a bailee of any
such personal property. If Landlord elects to consider such property abandoned,
Tenant shall be liable to Landlord for the costs of: (i) removal of any such
Alterations or personal property, (ii) storage, transportation, and disposition
of the same, and (iii) repair and restoration of the Premises, together with
interest thereon at the Interest Rate from the date of expenditure by Landlord.
 
15.  HOLDOVER. Tenant shall have no right to holdover possession of the Premises
after the expiration or termination of this Lease without Landlord's prior
written consent which Landlord may withhold in its sole and absolute discretion.
If, however, Tenant retains possession of any part of the Premises after the
Term, Tenant shall become a tenant at sufferance only, for the entire Premises
upon all of the terms of this Lease as might be applicable to such tenancy,
except that, if Landlord, at Landlord's sole option, permits Tenant to remain in
the Premises as a month-to-month tenant, such tenancy shall be upon all of the
terms of this Lease, including without limitation, with respect to the payment
of Additional Rent, except that Tenant shall pay (a) for the first ninety (90)
days of such holding over, Base Rent equal to one hundred twenty-five percent
(125%) of the Market Rate (as defined in Section 31.3 below) for the Premises
(as reasonably determined by Landlord); and (b) thereafter, Base Rent equal to
one hundred fifty percent (150%) of the of the Market Rate (as defined in
Section 31.3 below), computed on a monthly basis for each full or partial month
Tenant remains in possession. Tenant shall also protect, defend, indemnify and
hold Landlord harmless from and against all Claims resulting from such failure,
including, without limiting the generality of the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender and any lost
profits to Landlord resulting therefrom. No acceptance of Rent or other payments
by Landlord under these holdover provisions shall operate as a waiver of
Landlord's right to regain possession or any other of Landlord's remedies.
 
Page 32

--------------------------------------------------------------------------------


 
16.  SUBORDINATION TO GROUND LEASES AND MORTGAGES.
 
16.1  Subordination. Subject to the provisions of Section 16.5 below, this Lease
shall be subordinate to any present or future ground lease or mortgage (each a
"Superior Interest") respecting the Project, and any amendments to such ground
lease or mortgage, at the election of the ground lessor or mortgagee (a
"Security Holder"), as the case may be, effected by notice to Tenant in the
manner provided in this Lease. The subordination shall be effective upon such
notice, but at the request of Landlord or such Security Holder, Tenant shall
within ten (10) days after the request, execute and deliver to the requesting
party any reasonable documents provided to evidence the subordination. Any
mortgagee has the right, at its sole option, to subordinate its mortgage to the
terms of this Lease, without notice to, nor the consent of, Tenant.
 
16.2  Termination of Ground Lease or Foreclosure of Mortgage. If any ground
lease is terminated or mortgage foreclosed or deed in lieu of foreclosure given
and the Security Holder or purchaser at a foreclosure sale shall thereby become
the owner of the Project, Tenant shall attorn to such Security Holder or
purchaser without any deduction or setoff by Tenant, and this Lease shall
continue in effect as a direct lease between Tenant and such Security Holder or
purchaser. The Security Holder or purchaser shall be liable as Landlord only
during the time such Security Holder or purchaser is the owner of the Project.
At the request of Landlord or any Security Holder, Tenant shall execute and
deliver within ten (10) days after the request any document furnished by the
requesting party to evidence Tenant's agreement to attorn.
 
16.3  Security Deposit. Any Security Holder shall be responsible for the return
of any security deposit by Tenant only to the extent the security deposit, if
any, is received by such Security Holder.
 
16.4  Notice and Right to Cure. Tenant agrees to send by registered or certified
mail to any Security Holder identified in a notice from Landlord to Tenant, a
copy of any notice of default sent by Tenant to Landlord. If Landlord fails to
cure such default within the required time period under this Lease, but any
Security Holder begins to cure within ten (10) days after such period and
proceeds diligently to complete such cure, then such Security Holder shall have
such additional time as is necessary to complete such cure, including any time
necessary to obtain possession if possession is necessary to cure, and Tenant
shall not begin to enforce its remedies so long as the cure is being diligently
pursued.
 
16.5  Non-Disturbance Agreement. With respect to any Superior Interest to which
this Lease is now or shall hereafter become subordinate, Landlord shall obtain
from the Security Holder, for the benefit of Tenant, a non-disturbance
agreement, in the customary form of such Security Holder, providing generally
that as long as Tenant is not in default under this Lease, this Lease will not
be terminated if such Security Holder acquires title to the Buildings or Project
by reason of foreclosure proceedings, acceptance of a deed in lieu of
foreclosure, or termination of the leasehold interest of Landlord, provided that
Tenant attorns to such Security Holder in accordance with its requirements.
 
16.6  Definitions. As used in this Section 16, "mortgage" shall include "trust
deed" and "deed of trust"; "mortgagee" shall include "trustee", "beneficiary"
and the mortgagee of any ground lessee; and "ground lessor", "mortgagee", and
"purchaser at a foreclosure sale" shall include, in each case, all of its
successors and assigns, however remote.
 
Page 33

--------------------------------------------------------------------------------


 
17.  ASSIGNMENT AND SUBLEASE.
 
17.1  In General. Subject to the provisions of Section 17.5 below, Tenant shall
not, without Landlord's prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), in each case: (a) make or allow
any assignment or transfer, by operation of law or otherwise, of any part of
Tenant's interest in this Lease, (b) sublet any part of the Premises, or (c)
permit anyone other than Tenant and its employees to occupy any part of the
Premises (all of the foregoing are hereinafter sometimes referred to
individually as a "Transfer", and collectively as "Transfers", any person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a "Transferee", and any person by whom any Transfer is made or sought to
be made is hereinafter sometimes referred to as a "Transferor"). Tenant shall
remain primarily liable for all of its obligations under this Lease,
notwithstanding any Transfer. No consent granted by Landlord shall be deemed to
be a consent to any subsequent Transfer. Tenant shall pay all of Landlord's
actual attorneys' fees and other expenses incurred in connection with any
consent requested by Tenant or in considering any proposed Transfer, up to a
maximum amount of Two Thousand Five Hundred Dollars ($2,500.00) per proposed
Transfer (unless there is a dispute in connection with the proposed Transfer, in
which event the provisions of Section 25.26 below shall apply). Subject to the
provisions of Section 17.5 below, any Transfer without Landlord's prior written
consent shall be void. If Tenant shall assign this Lease or sublet or otherwise
Transfer the entire Premises to any party other than a Permitted Transferee (as
defined below), any rights of Tenant to renew this Lease, to extend the Term or
to lease additional space in the Project shall be extinguished thereby and will
not be transferred to the Transferee, all such rights being personal to the
Tenant named herein. In addition, Tenant shall not, without Landlord's prior
written consent, which Landlord may withhold in its sole discretion, mortgage,
pledge or encumber this Lease, the term or estate hereby granted or any interest
hereunder.
 
17.2  Landlord's Consent. Landlord will not unreasonably withhold its consent to
any proposed Transfer. It shall be reasonable for Landlord to withhold its
consent to any Transfer if (a) an Event of Default exists under this Lease,
(b) the proposed Transferee is a tenant in the Project, an affiliate of such a
tenant, or is negotiating with Landlord or has negotiated with Landlord during
the six (6) month period immediately preceding Tenant’s request for consent to
lease space in the Project or in another project owned by Landlord in the
vicinity of the Project, (c) the financial responsibility, nature of business,
and character of the proposed Transferee are not all reasonably satisfactory to
Landlord, (d) in the reasonable judgment of Landlord the purpose for which the
Transferee intends to use the Premises (or a portion thereof) is not in keeping
with Landlord's standards for the Project or are in violation of the terms of
this Lease or any other leases in the Project, (e) the proposed Transferee is a
government entity, or (f) the proposed effective rent under the sublease or
other Transfer is less than eighty percent (80%) of the effective rent then
being quoted by Landlord for comparable space in the Project for a comparable
term, calculated using a present value analysis; provided, however, that if no
comparable space in the Project is available for lease for a comparable term at
the time of the proposed Transfer, then the foregoing restriction on the
proposed effective rent under the sublease or other Transfer shall be
inapplicable. The foregoing shall not exclude any other reasonable basis for
Landlord to withhold its consent.
 
Page 34

--------------------------------------------------------------------------------


 
17.3  Procedure.
 
(a)  Tenant shall notify Landlord of any proposed Transfer at least thirty (30)
days prior to its proposed effective date. The notice (the “Transfer Notice”)
shall include the name and address of the proposed Transferee, its corporate
affiliates in the case of a corporation and its partners in the case of a
partnership, a description of the portion of the Premises that is subject to the
Transfer (the "Transfer Premises"), a calculation of the Transfer Premium (as
defined in Section 17.5 below) payable in connection with the Transfer, an
executed copy of the proposed Transfer agreement, and sufficient information to
permit Landlord to determine the financial responsibility and character of the
proposed Transferee (including, without limitation, the most recent financial
statements for the proposed Transferee). Landlord shall approve or disapprove of
the proposed Transfer within fifteen (15) days (the “Review Period”) after
Landlord’s receipt of the applicable Transfer Notice. If Landlord fails to
notify Tenant in writing of such approval or disapproval within such Review
Period, Landlord shall be deemed to have disapproved such Transfer; provided,
however, that if, within five (5) business days after the Review Period, Tenant
furnishes Landlord with a second Transfer Notice (the "Second Transfer Notice"),
which specifies that "Landlord's failure to respond to this Transfer Notice
shall constitute Landlord's approval of the proposed Transfer", then Landlord's
failure to approve or disapprove the proposed Transfer within ten (10) days
after receipt of the Second Transfer Notice shall constitute Landlord's approval
of the Transfer.
 
(b)  As a condition to the effectiveness of any assignment of this Lease, the
assignee shall execute and deliver to Landlord, at least fifteen (15) days prior
to the effective date of the assignment, Landlord's standard form of Consent to
Assignment, providing for, among other things, an assumption of all of the
obligations of Tenant under this Lease. As a condition to the effectiveness of
any other Transfer, Transferee shall execute and deliver to Landlord, at least
fifteen (15) days prior to the effective date of such Transfer, Landlord's
standard consent form, providing, among other things, (i) the Transferee's
obligation to indemnify Landlord and the other Landlord Parties consistent with
Tenant's indemnification obligations in Section 8.2 above, and (ii) the
Transferee's agreement that any such Transfer shall be subordinate and subject
to the provisions of this Lease, and if this Lease shall be terminated during
the term of any such Transfer, Landlord shall have the right to: (1) treat such
Transfer as cancelled and repossess the Transfer Premises by any lawful means,
or (2) require that the Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall default and fail to cure
within the time permitted for cure under Section 12 above, Landlord is hereby
irrevocably authorized, as Tenant's agent and attorney-in-fact, to direct any
Transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant's obligations
under this Lease) until such default is cured.
 
17.4  Change of Management or Ownership. Any transfer of the direct or indirect
power to affect the management or policies of Tenant or direct or indirect
change in 50% or more of the ownership interest in Tenant shall constitute an
assignment of this Lease.
 
17.5  Permitted Transfers. Notwithstanding the provisions of Section 17.1 above,
if Tenant is not then in default of this Lease, Tenant may assign this Lease or
sublet any portion of the Premises (hereinafter collectively referred to as a
"Permitted Transfer") to (a) a parent or subsidiary of Tenant, or an entity
under common control with Tenant, (b) any
 
Page 35

--------------------------------------------------------------------------------



successor entity to Tenant by way of merger, consolidation or other
non-bankruptcy corporate reorganization, or (c) an entity which acquires all or
substantially all of Tenant's assets (collectively, "Permitted Transferees",
and, individually, a "Permitted Transferee"); provided that (i) at least ten
(10) business days prior to the Transfer, Tenant notifies Landlord of such
Transfer, and supplies Landlord with any documents or information reasonably
requested by Landlord regarding such Transfer or Permitted Transferee,
including, but not limited to, copies of the sublease or instrument of
assignment and copies of documents establishing to the reasonable satisfaction
of Landlord that the transaction in question is one permitted under this Section
17.5, (ii) at least ten (10) business days prior to the Transfer, Tenant
furnishes Landlord with a written document executed by the proposed Permitted
Transferee in which, in the case of an assignment, such entity assumes all of
Tenant's obligations under this Lease with respect to the Transfer Premises,
and, in the case of a sublease, such entity agrees to sublease the Transfer
Premises subject to this Lease, (iii) in the case of a Transfer pursuant to
clause (b) above, the successor entity must have a net worth (computed in
accordance with generally accepted accounting principles, except that intangible
assets such as goodwill, patents, copyrights, and trademarks shall be excluded
in the calculation ("Net Worth")) at the time of the Transfer that is at least
equal to the Net Worth of Tenant immediately prior to such Transfer, and (iv)
any such proposed Transfer is made for a good faith operating business purpose
and not, whether in a single transaction or in a series of transactions, be
entered into as a subterfuge to evade the obligations and restrictions relating
to Transfers set forth in this Section 17.
 
17.6  Transfer Premium.
 
(a)  If Landlord consents to a Transfer, as a condition thereto which the
parties hereby agree is reasonable, Landlord shall be entitled to receive, as
Additional Rent hereunder, seventy-five percent (75%) of any Transfer Premium
derived from such Transfer. As used herein, the term "Transfer Premium" means
(i)(A) in the case of an assignment, any consideration (including, without
limitation, payment for leasehold improvements) paid by the assignee on account
of such assignment, and (B) in the case of any other Transfer, all rent,
additional rent or other consideration paid by the Transferee to the Transferor
pursuant to such Transfer in excess of the base rent and additional rent payable
by such Transferor during the term of the Transfer on a per rentable square foot
basis, minus (ii) (AA) any brokerage commissions (not to exceed commissions
typically paid in the market at the time of such subletting or assignment) and
reasonable attorneys' fees paid by Transferor in connection with the Transfer
and (BB) the reasonable cost of Alterations made to the Transfer Premises at
Tenant's cost to effect the Transfer (not to exceed Five Dollars ($5.00) per
rentable square foot of the Transfer Premises) (collectively, "Recoverable
Expenses"), unless the deduction of such Recoverable Expenses is waived by
Transferor pursuant to Section 17.5(b) below. For purposes of calculating the
Transfer Premium in connection with a sublease, the Recoverable Expenses shall
be deducted, on an amortized basis, without interest, over the term of the
sublease. Payment of the portion of the Transfer Premium due Landlord hereunder
shall be a joint and several obligation of Tenant and the Transferee, and shall
be made to Landlord as follows: (1) in the case of an assignment, the Transferor
shall pay the portion of the Transfer Premium due to Landlord within ten (10)
days after the Transferor receives the consideration described in clause (i)(A)
above; and (2) in the case of any other Transfer, on the first day of each month
during the term of the Transfer, the Transferee shall pay directly to Landlord
seventy-five percent (75%) of the amount by which the rent, additional rent or
other consideration due from the Transferee for such month exceeds (x) the base
rent and additional
 
Page 36

--------------------------------------------------------------------------------



rent payable by the applicable Transferor for said month which is allocable to
the Transfer Premises, plus (y) the amortized amount of Recoverable Expenses
allocated to such month, unless such Recoverable Expenses are waived by
Transferor pursuant to Section 17.5(b).
 
(b)  Within sixty (60) days after the effective date of any Transfer, Transferor
shall provide Landlord a written statement, together with reasonably detailed
invoices therefor, certifying the total amount of Recoverable Expenses in
connection with any Transfer and Tenant's calculation of the Transfer Premium.
If Transferor fails to provide such statement and invoices to Landlord within
the sixty (60) day period, Transferor shall be deemed to have waived the
deduction of Recoverable Expenses in determining the Transfer Premium. Landlord
or its authorized representatives shall have the right, upon at least
seventy-two (72) hours' prior notice, during normal business hours, to audit the
books, records and papers of Tenant, and any other Transferor, relating to a
Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found to be understated, Tenant shall,
within ten (10) days after demand, pay the deficiency; and, if understated by
more than seven percent (7%), Tenant shall pay Landlord's costs of such audit.
 
17.7  Recapture. In the case of a proposed assignment of this Lease or the
sublease or other Transfer of one hundred percent (100%) of either Building A or
Building B to any party other than a Permitted Transferee, Landlord may
terminate this Lease as to the Transfer Premises by giving Tenant written notice
(the "Recapture Notice") within thirty (30) days after Landlord's receipt of the
proposed fully executed Transfer agreement submitted by Tenant for Landlord's
consent. Such termination shall be effective as of the termination date set
forth in Landlord's Recapture Notice, and all obligations of Landlord and Tenant
under this Lease as to such terminated space shall expire as of such termination
date, except those that expressly survive any termination of this Lease. In the
event of a recapture by Landlord, if this Lease shall be canceled with respect
to less than the entire Premises, the Rent reserved herein shall be prorated on
the basis of the number of rentable square feet retained by Tenant in proportion
to the number of rentable square feet contained in the Premises, and this Lease
as so amended shall continue thereafter in full force and effect, and upon
request of either party, the parties shall execute written confirmation of the
same.
 
17.8  Tenant Remedies. Notwithstanding anything to the contrary in this Lease,
if Tenant claims that Landlord has unreasonably withheld or delayed its consent
under this Section 17 or otherwise has breached or acted unreasonably under this
Section 17, Tenant's sole remedies shall be declaratory judgment and an
injunction for the relief sought or monetary damages, and Tenant hereby waives
all other remedies, including, without limitation, any right provided under
California Civil Code Section 1995.310 or other applicable laws to terminate
this Lease; provided, however, nothing contained in this Section 17.8 is
intended to limit Tenant's rights and remedies in the event Landlord is adjudged
by a court of competent jurisdiction to have acted in bad faith in withholding
or delaying its consent to a proposed Transfer.
 
18.  CONVEYANCE BY LANDLORD. If Landlord shall at any time transfer its interest
in the Project or this Lease, Landlord shall be released from any obligations
occurring after such transfer, except the obligation to return to Tenant any
security deposit not delivered to its transferee, and Tenant shall look solely
to Landlord's successors for performance of such obligations. This Lease shall
not be affected by any such transfer.
 
Page 37

--------------------------------------------------------------------------------


 
19.  ESTOPPEL CERTIFICATE. Each party shall, within ten (10) days after
receiving a request from the other party, execute, acknowledge in recordable
form, and deliver to the other party or its designee a certificate stating,
subject to a specific statement of any applicable exceptions, that this Lease as
amended to date is in full force and effect, that Tenant is paying Rent and
other charges on a current basis, and that to the best of the knowledge of the
certifying party, the other party has committed no uncured defaults and has no
offsets or claims. The certifying party may also be required to state the date
of commencement of payment of Rent, the Commencement Date, the Termination Date,
the Base Rent, the current Operating Cost Share Rent and Tax Share Rent
estimates, the status of any improvements required to be completed by Landlord,
the amount of any security deposit, and such other matters as may be reasonably
requested. A party's failure to deliver a certificate within the ten (10) day
period set forth above shall not constitute a breach under this Lease unless
such party fails to deliver such certificate within an additional ten (10) days
after the delivery of a notice to such party by the other party. Tenant's
failure to execute or deliver an estoppel certificate within the second ten (10)
day period shall constitute an acknowledgment by Tenant that the statements
included in the estoppel certificate are true and correct, without exception.
Either party's failure to execute or deliver an estoppel certificate or other
document or instrument required under this Section 19 within the second ten (10)
day period shall be a material breach of this Lease.
 
20.  INTENTIONALLY OMITTED.
 
21.  INTENTIONALLY OMITTED.
 
22.  NOTICES. All notices, consents, approvals and similar communications to be
given by one party to the other under this Lease, shall be given in writing,
mailed or personally delivered as follows:
 
22.1  Landlord. To Landlord as follows:
 
CarrAmerica Realty Operating Partnership, L.P.
1810 Gateway Drive, Suite 150
San Mateo, CA 94404
Attn: Market Officer
 
with a copy to:
 
CarrAmerica Realty Operating Partnership, L.P.
1850 K Street, N.W., Suite 500
Washington, D.C. 20006
Attn: Lease Administration
 
or to such other person at such other address as Landlord may designate by
notice to Tenant.
 
Page 38

--------------------------------------------------------------------------------


 
22.2  Tenant. To Tenant as follows:
 
Prior to the Commencement Date:
 
Trimble Navigation Limited
759 N Mary Avenue
Sunnyvale, CA 94085
Attn: Real Estate Department
 
With a copy to:
 
Trimble Navigation Limited
759 N Mary Avenue
Sunnyvale, CA 94085
Attn: General Counsel
 
After the Commencement Date:
 
Trimble Navigation Limited
935 Stewart Drive
Sunnyvale, CA 94085
Attn: Real Estate Department
 
With a copy to:
 
Trimble Navigation Limited
935 Stewart Drive
Sunnyvale, CA 94085
Attn: General Counsel
 
or to such other person at such other address as Tenant may designate by notice
to Landlord.
 
Mailed notices shall be sent by United States certified or registered mail, or
by a reputable national overnight courier service, postage prepaid. Mailed
notices shall be deemed to have been given on the earlier of actual delivery or
three (3) business days after posting in the United States mail in the case of
registered or certified mail, and one (1) business day in the case of overnight
courier. Tenant hereby appoints as its agent to receive the service of process
in any action, or any notice required by law to be given prior to the
commencement of any action, for recovery of possession of the Premises or any
part thereof, and to receive service of all notices hereunder (including
dispossessory or distraint proceedings and notices thereunder), the person in
charge of or occupying the Premises at the time, and, if no person shall be in
charge of or occupying the same, then such service may be made by attaching the
same on the main entrance of the Premises.
 
Page 39

--------------------------------------------------------------------------------


 
23.  QUIET POSSESSION. So long as Tenant shall perform all of its obligations
under this Lease, Tenant shall enjoy peaceful and quiet possession of the
Premises against any party claiming through the Landlord, subject to all of the
terms of this Lease.
 
24.  REAL ESTATE BROKERS. Tenant represents to Landlord that Tenant has not
dealt with any real estate broker with respect to this Lease except for any
broker(s) listed in the Schedule, and no other broker is in any way entitled to
any broker's fee or other payment in connection with this Lease. Tenant shall
indemnify and defend Landlord against any Claims by any other broker or third
party for any payment of any kind in connection with this Lease.
 
25.  MISCELLANEOUS.
 
25.1  Successors and Assigns. Subject to the limits on Tenant's assignment
contained in Section 17, the provisions of this Lease shall be binding upon and
inure to the benefit of all successors and assigns of Landlord and Tenant.
 
25.2  Date Payments Are Due. Except for payments to be made by Tenant under this
Lease which are due upon demand or are due in advance (such as Base Rent), and
except as otherwise expressly provided in this Lease, Tenant shall pay to
Landlord any amount for which Landlord renders a statement of account within ten
(10) days after Tenant's receipt of Landlord's statement.
 
25.3  Meaning of "Landlord", "Re-Entry", "including" and "Affiliate". The term
"Landlord" means only the owner of the Project and the lessor's interest in this
Lease from time to time. The words "re-entry" and "re-enter" are not restricted
to their technical legal meaning. The words "including" and similar words shall
mean "without limitation." The word "affiliate" shall mean a person or entity
controlling, controlled by or under common control with the applicable entity.
"Control" shall mean the power directly or indirectly, by contract or otherwise,
to direct the management and policies of the applicable entity.
 
25.4  Time of the Essence. Time is of the essence of each provision of this
Lease.
 
25.5  No Option. The submission of this Lease to Tenant for review or execution
does not create an option or constitute an offer to Tenant to lease the Premises
on the terms and conditions contained herein or a reservation of the Premises in
favor of Tenant, and this Lease shall not become effective unless and until it
has been executed and delivered by both Landlord and Tenant.
 
25.6  Severability. If any provision of this Lease is determined to be invalid,
illegal or unenforceable, then such provision will be enforced to the maximum
extent possible and the other provisions will remain fully effective and
enforceable.
 
25.7  Governing Law. This Lease shall be governed in all respects by the laws of
the state in which the Project is located, without regard to the principles of
conflicts of laws.
 
Page 40

--------------------------------------------------------------------------------


 
25.8  Lease Modification. Tenant agrees to modify this Lease in any way
requested by a mortgagee which does not cause increased expense to Tenant or
otherwise materially adversely affect Tenant's interests under this Lease.
 
25.9  No Oral Modification. No modification of this Lease shall be effective
unless it is a written modification signed by both parties.
 
25.10  Landlord's Right to Cure. If Tenant fails to perform any obligations
under this Lease, Landlord may cure any such failure on Tenant's behalf and any
expenses incurred shall constitute Additional Rent due from Tenant on demand by
Landlord. Landlord's right to cure under this Section shall apply after
applicable notice and cure periods, if any; provided, however, that Landlord may
cure Tenant's failure immediately in the case of an emergency.
 
25.11  Captions. The captions used in this Lease shall have no effect on the
construction of this Lease.
 
25.12  Authority. Landlord and Tenant each represents to the other that it has
full power and authority to execute and perform this Lease.
 
25.13  Landlord's Enforcement of Remedies. Landlord may enforce any of its
remedies under this Lease either in its own name or through an agent.
 
25.14  Entire Agreement. This Lease, together with all Exhibits, constitutes the
entire agreement between the parties. No representations or agreements of any
kind have been made by either party which are not contained in this Lease.
 
25.15  Landlord's Title. Landlord's title shall always be paramount to the
interest of Tenant, and nothing in this Lease shall empower Tenant to do
anything which might in any way impair Landlord's title.
 
25.16  Light and Air Rights. Landlord does not grant in this Lease any rights to
light and air in connection with Project. Landlord reserves to itself, the
Project, the Building below the improved floor of each floor of the Premises,
the Building above the ceiling of each floor of the Premises, the exterior of
the Premises and the areas on the same floor outside the Premises, along with
the areas within the Premises required for the installation and repair of
utility lines and other items required to serve other tenants of the Project.
 
25.17  Singular and Plural; Joint and Several Liability. Wherever appropriate in
this Lease, a singular term shall be construed to mean the plural where
necessary, and a plural term the singular. For example, if at any time two
parties shall constitute Landlord or Tenant, then the relevant term shall refer
to both parties together. If more than one individual or entity comprises
Tenant, the obligations imposed on each individual or entity that comprises
Tenant under this Lease shall be joint and several.
 
25.18  No Recording by Tenant. Tenant shall not record in any public records any
memorandum or any portion of this Lease.
 
Page 41

--------------------------------------------------------------------------------


 
25.19  Exclusivity. Landlord does not grant to Tenant in this Lease any
exclusive right except the right to occupy the Premises.
 
25.20  No Construction Against Drafting Party. The rule of construction that
ambiguities are resolved against the drafting party shall not apply to this
Lease.
 
25.21  Survival. The waivers of claims or rights, the releases and the
obligations of Tenant under this Lease to indemnify, protect, defend and hold
harmless Landlord and other Landlord Parties shall survive the expiration or
earlier termination of this Lease, and so shall all other obligations or
agreements of Landlord or Tenant hereunder which by their terms survive the
expiration or earlier termination of this Lease.
 
25.22  Rent Not Based on Income. No Rent or other payment in respect of the
Premises shall be based in any way upon net income or profits from the Premises.
Tenant may not enter into or permit any sublease or license or other agreement
in connection with the Premises which provides for a rental or other payment
based on net income or profit.
 
25.23  Project Manager and Service Providers. Landlord may perform any of its
obligations under this Lease through its employees or third parties hired by the
Landlord.
 
25.24  Late Charge and Interest on Late Payments. Without limiting the
provisions of Section 12.1, if Tenant fails to pay any installment of Rent or
other charge to be paid by Tenant pursuant to this Lease within ten (10) days
after the same becomes due and payable, then Tenant shall pay a late charge
equal to the greater of five percent (5%) of the amount of such payment or $250.
In addition, interest shall be paid by Tenant to Landlord on any late payments
of Rent from the date due until paid at the rate provided in Section 2.4(b).
Such late charge and interest shall constitute Additional Rent due and payable
by Tenant to Landlord upon the date of payment of the delinquent payment
referenced above. Notwithstanding the provisions of this Section 25.24 to the
contrary, no late charge shall be assessed the first time during any Lease Year
that Rent is not paid on the date on which it is due and payable, so long as
Tenant shall pay any such delinquent amount within three (3) days after notice
of such delinquency from Landlord.
 
25.25  Tenant's Financial Statements. Within ten (10) days after Landlord's
written request therefor, Tenant shall deliver to Landlord the current audited
annual and quarterly financial statements of Tenant, and annual audited
financial statements of the two (2) years prior to the current year's financial
statements, each with an opinion of a certified public accountant, including a
balance sheet and profit and loss statement for the most recent prior year, all
prepared in accordance with generally accepted accounting principles
consistently applied. Notwithstanding the foregoing, as long as Tenant's
financial statements are readily available over the Internet or otherwise
publicly available, Tenant shall not be obligated to deliver them to Landlord
hereunder.
 
25.26  Attorneys' Fees. In any arbitration, quasi-judicial or administrative
proceedings or any action in any court of competent jurisdiction, brought by
either party to enforce any covenant or any of such party's rights or remedies
under this Lease, including any action for declaratory relief, or any action to
collect any payments required under this Lease or
 
Page 42

--------------------------------------------------------------------------------



to quiet title against the other party, the prevailing party shall be entitled
to reasonable attorneys' fees and all costs, expenses and disbursements in
connection with such action, including the costs of reasonable investigation,
preparation and professional or expert consultation, which sums may be included
in any judgment or decree entered in such action in favor of the prevailing
party. In addition, Tenant shall pay the attorneys' fees and other costs
Landlord incurs in enforcing this Lease where an action or proceeding is not
brought.
 
25.27  Other Improvements. If portions of the Project or property adjacent to
the Project (collectively, the "Other Improvements") are owned by an entity
other than Landlord, then, so long as Tenant's rights under this Lease
(including, without limitation, Tenant's use and occupancy of, and access to,
the Premises, parking areas, and/or Project) are not materially impaired,
impeded, or otherwise materially and adversely affected, or Tenant's costs or
expenses payable under this Lease materially increased, Landlord may, at its
option, enter into an agreement with the owner or owners of any of the Other
Improvements to provide (a) for reciprocal rights of access, use and/or
enjoyment of the Project and the Other Improvements, (b) for the common
management, operation, maintenance, improvement and/or repair of all or any
portion of the Project and all or any portion of the Other Improvements, (c) for
the allocation of a portion of Operating Costs and Taxes to the Other
Improvements and the allocation of a portion of the operating expenses and taxes
for the Other Improvements to the Project, (d) for the use or improvement of the
Other Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project,
and (e) for any other matter which Landlord deems appropriate or necessary.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord's right to sell all or any portion of the Project or any other
of Landlord's rights described in this Lease.
 
25.28  Security. Landlord shall be the sole determinant of the type and amount
of security services to be provided to the Project, if any. In all events,
Landlord shall not be liable to Tenant, and Tenant hereby waives any claim
against Landlord, for (a) any unauthorized or criminal entry of third parties
into the Premises or the Project, (b) any damage to persons, or (c) any loss of
property in and about the Premises or the Project, by or from any unauthorized
or criminal acts of third parties, regardless of any action, inaction, failure,
breakdown, malfunction and/or insufficiency of the security services provided by
Landlord.
 
26.  UNRELATED BUSINESS INCOME. If Landlord is advised by its counsel at any
time that any part of the payments by Tenant to Landlord under this Lease may be
characterized as unrelated business income under the United States Internal
Revenue Code and its regulations, then Tenant shall enter into any amendment
proposed by Landlord to avoid such income, so long as the amendment does not
require Tenant to make more payments or accept fewer services from Landlord,
than this Lease provides.
 
27.  PROJECT RENOVATIONS. It is specifically understood and agreed that Landlord
has made no representation or warranty to Tenant and has no obligation and has
made no promises to alter, remodel, improve, renovate, repair or decorate the
Premises or any part thereof and that no representations respecting the
condition of the Premises have been made by Landlord to Tenant except as
specifically set forth herein. However, Tenant hereby acknowledges that Landlord
may during the Lease Term renovate, improve, alter, or modify (collectively, the
"Renovations") the Project, including without limitation the parking and common
areas, and related systems and equipment, which Renovations may include, without
limitation, modifying the common areas to comply with Governmental Requirements,
including regulations relating to the physically disabled, seismic conditions,
and building safety and security; and in
 
Page 43

--------------------------------------------------------------------------------



connection with any Renovations, Landlord may, among other things, erect
scaffolding or other necessary structures in the Project, limit or eliminate
access to portions of the Project, including portions of the common areas, or
perform work in the Project, which work may create noise, dust or leave debris
in the Project. Tenant hereby agrees that such Renovations and Landlord's
actions in connection with such Renovations shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent.
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant's business arising
from the Renovations, nor shall Tenant be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of the
Premises or of Tenant's personal property or improvements resulting from the
Renovations or Landlord's actions in connection with such Renovations, or for
any inconvenience or annoyance occasioned by such Renovations or Landlord's
actions. Notwithstanding any provisions to the contrary contained herein,
Landlord shall use commercially reasonable efforts in the performance of any
Renovations to minimize interference with the conduct of Tenant's business in
the Premises and Tenant's parking rights hereunder; and, with respect to any
Renovations which could interfere with the conduct of Tenant's business in the
Premises or Tenant's parking rights hereunder, Landlord shall, except in the
event of an emergency, provide Tenant with at least twenty-four (24) hours'
prior notice (which may be verbal and/or be sent by e-mail to Tenant's
facilities manager).
 
28.  HAZARDOUS SUBSTANCES.
 
28.1  Prohibition Against Hazardous Substances.
 
(a)  Except for de minimis quantities of general office supplies customarily
used by office tenants in the ordinary course of their business, such as copier
toner, liquid paper, glue, ink and cleaning solvents (which supplies Tenant
agrees to use in compliance with all applicable Governmental Requirements),
Tenant shall not cause or permit any Hazardous Substances to be brought upon,
produced, stored, used, discharged or disposed of in or near the Project without
Landlord's prior written consent, which Landlord may give or withhold in its
sole discretion. Any handling, transportation, storage, treatment, disposal or
use of any Hazardous Substances in or about the Project by Tenant, its agents,
employees, contractors or invitees shall strictly comply with all applicable
Governmental Requirements. Tenant shall be solely responsible for obtaining and
complying with all permits necessary for the maintenance and operation of its
business, including, without limitation, all permits governing the use,
handling, storage, treatment, transport, discharge and disposal of Hazardous
Substances. Tenant shall indemnify, defend and hold Landlord harmless from and
against any Claims (including, without limitation, diminution in value of the
Premises or the Project, damages for the loss or restriction on use of leasable
space or of any amenity of the Premises or the Project, damages arising from any
adverse impact on marketing of space in the Project, Remedial Work, and sums
paid in settlement of claims) which result from or arise out of the use,
storage, treatment, transportation, release, or disposal of any Hazardous
Substances on or about the Project by Tenant or any Tenant Parties.
 
(b)  Landlord shall have the right, at any time, but not more than once per
calendar year (unless Landlord has reasonable cause to believe that Tenant has
failed to fully comply with the provisions of this Section 28, or unless
required by any lender or governmental agency), to inspect the Premises and
conduct tests and investigations to determine whether Tenant is in compliance
with the provisions of this Section 28. The reasonable costs of all such
inspections, tests and investigations shall be borne solely by
 
Page 44

--------------------------------------------------------------------------------



Tenant. The foregoing rights granted to Landlord shall not, however, create (i)
a duty on Landlord's part to inspect, test, investigate, monitor or otherwise
observe the Premises or the activities of Tenant or any Tenant Party with
respect to Hazardous Substances, including, but not limited to, Tenant's
operation, use or remediation thereof, or (ii) liability on the part of Landlord
or any Landlord Party for Tenant's use, storage, treatment, transportation,
release, or disposal of any Hazardous Substances, it being understood that
Tenant shall be solely responsible for all liability in connection therewith.
 
28.2  Landlord Notification. Tenant shall promptly provide Landlord with
complete copies of all documents, correspondence and other written materials
directed to or from, or relating to, Tenant concerning environmental issues at
the Premises or the Project, including, without limitation, documents relating
to the release, potential release, investigation, compliance, cleanup and
abatement of Hazardous Substances, and any claims, causes of action or other
legal documents related to same. Within twenty-four (24) hours of any
unauthorized release, spill or discharge of Hazardous Substances, in, on, or
about the Premises or Project, Tenant shall provide written notice to Landlord
fully describing the event. Tenant shall also provide Landlord with a copy of
any document or correspondence submitted by or on behalf of Tenant to any
regulatory agency as a result of or in connection with the unauthorized release,
spill or discharge. Within twenty-four (24) hours of receipt by Tenant of any
warning, notice of violation, permit suspension or similar disciplinary measure
relating to Tenant's actual or alleged failure to comply with any environmental
law, rule, regulation, ordinance or permit, Tenant shall provide written notice
to Landlord.
 
28.3  Remedial Work. If any Remedial Work is required under any Governmental
Requirements as a result of the use, storage, treatment, transportation,
release, or disposal of any Hazardous Substances on or about the Project by
Tenant or any Tenant Parties, then Tenant shall perform or cause to be performed
the Remedial Work in compliance with Governmental Requirements or, at Landlord's
option, Landlord may cause such Remedial Work to be performed and Tenant shall
reimburse Landlord for the reasonable costs thereof within thirty (30) days
after demand therefor. All Remedial Work performed by Tenant shall be performed
by one or more contractors, selected by Tenant and reasonably approved in
advance in writing by Landlord, and under the supervision of a consulting
engineer selected by Tenant and reasonably approved in advance in writing by
Landlord. All costs and expenses of such Remedial Work shall be paid by Tenant,
including, without limitation, the charges of such contractor(s), the consulting
engineer and Landlord's reasonable attorneys' and experts' fees and costs
incurred in connection with monitoring or review of such Remedial Work.
 
28.4  Environmental Questionnaire. Prior to execution of this Lease, Tenant
shall complete, execute and deliver to Landlord an Environmental Questionnaire
and Disclosure Statement. The completed Environmental Questionnaire shall be
deemed incorporated into this Lease for all purposes, and Landlord shall be
entitled to rely fully on the information contained therein. Tenant shall
immediately update and resubmit to Landlord the Environmental Questionnaire if
changes occur in the nature, content, handling, storage, use, treatment,
transport, discharge, or disposal of the Hazardous Substances described therein.
Attached hereto as Exhibit E is a form of Environmental Questionnaire to be
executed in accordance with the foregoing provision.
 
28.5  Survival. Tenant's obligations under this Section 28 shall survive the
expiration or earlier termination of this Lease until all Claims within the
scope of this Section 28 are fully, finally, and absolutely barred by the
applicable statutes of limitations. If it is
 
Page 45

--------------------------------------------------------------------------------



determined by Landlord that the condition of all or any portion of the Premises
or the Project is not in compliance with the provisions of this Section 28,
including, but not limited to all applicable Governmental Requirements relating
to Hazardous Substances, at the expiration or earlier termination of this Lease,
then Landlord, in its sole discretion, may require Tenant to hold over
possession of the Premises until Tenant can surrender the Premises to Landlord
in the condition required under Section 14 above and in full compliance with the
provisions of this Section 28. The burden of proof under this Section 28.5 shall
be upon Tenant. For purposes of Section 14, the term "normal wear and tear"
shall not include any deterioration in the condition or diminution of the value
of any portion of the Premises or the Project in any manner whatsoever related
directly or indirectly to Hazardous Substances. Any such holdover by Tenant
shall be with Landlord's consent, will not be terminable by Tenant in any event
or circumstance and will otherwise be subject to Section 15 above.
 
28.6  Prior Contamination. Tenant hereby acknowledges that Landlord has informed
Tenant that certain chlorinated volatile organic compounds may be present in the
groundwater under the Project as of the date of this Lease (the “Prior
Contamination”). Tenant hereby covenants for the benefit of Landlord that it
will not use or store any chlorinated volatile organic compounds on the Premises
or within the Project. Tenant agrees and acknowledges that: (a) except as
expressly provided in this Lease, neither Landlord nor any of Landlord’s
representatives have made any representations or warranties about the
environmental condition of the Project or the accuracy or completeness of any
environmental reports made available to Tenant regarding the Land; (ii) Tenant
is sophisticated, knowledgeable and experienced in the analysis of environmental
matters and that Tenant has entered into this Lease with the intention of making
and relying upon its own (or its experts') investigation of the environmental
condition of the Project; and (iii) Tenant is not relying upon any
representations or warranties purportedly made by Landlord or anyone acting or
claiming to act on Landlord’s behalf concerning the Project.
 
28.7  Landlord’s Remedial Work.
 
(a)  In the event that any Remedial Work is required by Governmental
Requirements to be performed in the Project as a result of Hazardous Substances
that are regulated by any local government authority, the State of California or
the United States government as of the Commencement Date and that are located in
the Project as of the Commencement Date ("Pre-Existing Hazardous Substances"),
then, except to the extent such Remedial Work is required solely by reason of
any negligent or intentional misconduct by Tenant or any Tenant Parties,
Landlord shall perform or cause to be performed, at no cost to Tenant, the
Remedial Work in compliance with all Governmental Requirements. Landlord's
performance of any Remedial Work shall not render Landlord liable for damages to
either person or property or for interruption or loss to Tenant's business, nor
be construed as an eviction of Tenant, nor work an abatement of any portion of
Rent, nor relieve Tenant from fulfillment of any covenant or agreement hereof;
provided, however, that if (i) Tenant is prevented from using all or part of the
Premises as a result of Landlord's Remedial Work (an "Environmental
Interruption"), (ii) such Environmental Interruption continues for five (5)
consecutive business days after Landlord's receipt of notice thereof from
Tenant, and (iii) the Remedial Work is not required by reason of the use,
storage, treatment, transportation, release, or disposal of any Hazardous
Substances on or about the Project by Tenant or any Tenant Parties, then Rent
payable under this Lease shall be equitably abated or reduced for such time that
Tenant continues to be prevented from using all or part of the Premises in the
proportion that the rentable square feet affected by the Environmental
Interruption bears to the total
 
Page 46

--------------------------------------------------------------------------------



rentable square feet of the Premises. For the avoidance of doubt, Tenant shall
not be liable or responsible for Remedial Work with respect to Pre-Existing
Hazardous Substances, unless and except to the extent exacerbated by the use,
storage, treatment, transportation, release or disposal of any Hazardous
Substances on or about the Project by Tenant or any Tenant Parties.
 
(b)  Landlord shall indemnify and hold Tenant harmless from any Claims to the
extent any such Claim results from or arises out of the negligent use, storage,
treatment, transportation, release, or disposal of any Hazardous Substances on
or about the Project by Landlord, its agents, employees, or contractors.
Landlord's liability under the foregoing indemnity (i) is personal to Tenant and
may not be assigned to or relied upon by any third party other than a Permitted
Transferee without Landlord’s prior written consent, which may be withheld in
Landlord’s sole and absolute discretion, (ii) is limited to Tenant’s actual, out
of pocket costs incurred in connection with complying with any order of any
applicable state or federal agencies relating to the remediation, removal,
disposal or monitoring ("Compliance Order") of Hazardous Substances on or about
the Project as a result of the negligent use, storage, treatment,
transportation, release, or disposal by Landlord, its agents, employees or
contractors, and to reasonable consultants fees and costs and reasonable
attorneys’ fees and costs incurred in defending against a proposed Compliance
Order, so long as Landlord may select the attorney to defend Tenant and have
sole authority to make all settlement and other decisions in regard to the
proceedings, including the decision whether to challenge the Compliance Order
(and any related order or action) by appeal or court challenge, and (iii)
specifically excludes any claims, costs, damages or losses for personal injury,
property damage, punitive damages, damage to business, lost profits, or
consequential damages incurred by Tenant or any third party.
 
28.8  Definition of "Hazardous Substances". "Hazardous Substances" means any
hazardous or toxic substances, materials or waste which are or become regulated
by any local government authority, the state in which the Project is located or
the United States government, including those substances described in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601 et seq., the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. Section 6901 et seq., any other applicable federal,
state or local law, and the regulations adopted under these laws.
 
29.  EXCULPATION. Landlord shall have no personal liability under this Lease;
its liability shall be limited solely and exclusively to an amount which is
equal to the lesser of (a) the interest of Landlord in the Project or (b) the
equity interest Landlord would have in the Project if the Project were
encumbered by third-party debt in an amount equal to eighty percent (80%) of the
value of the Project (as such value is determined by an arms' length licensed
appraiser reasonably acceptable to Landlord and Tenant). In no event shall
Landlord's liability extend to any other property or assets of Landlord, nor
shall any officer, director, employee, agent, shareholder, partner, member or
beneficiary of Landlord be personally liable for any of Landlord's obligations
hereunder. Further, in no event shall Landlord be liable under any circumstances
for any consequential damages or for injury or damage to, or interference with,
Tenant's business, including but not limited to, loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill, or loss of
use, however occurring.
 
30.  COMMUNICATIONS AND COMPUTER LINES. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
"Lines") at the Project in or serving the Premises, provided that (a) Tenant
shall obtain
 
Page 47

--------------------------------------------------------------------------------



Landlord's prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
this Lease, (b) an acceptable number of spare Lines and space for additional
Lines shall be maintained for existing and future occupants of the Project, as
determined in Landlord's reasonable opinion, (c) the Lines therefor (including
riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protective
conduit reasonably acceptable to Landlord, (d) any new or existing Lines
servicing the Premises shall comply with all Governmental Requirements, and
(e) Tenant shall pay all costs in connection with the foregoing. Landlord
reserves the right to require that Tenant remove any Lines located in or serving
the Premises which are installed in violation of these provisions, or which are
at any time in violation of any Governmental Requirements or represent a
dangerous or potentially dangerous condition. Tenant shall remove any or all
Lines installed by or for Tenant within or serving the Premises upon expiration
or sooner termination of this Lease. If Tenant fails to remove such Lines as
required by Landlord, or violates any other provision of this Section, Landlord
may, after ten (10) days' written notice to Tenant, remove such Lines or remedy
such other violation, at Tenant’s expense (without limiting Landlord’s other
remedies available under this Lease or Governmental Requirements).
 
31.  OPTION TO EXTEND.
 
31.1  Renewal Option. Subject to the terms and conditions set forth below,
Landlord hereby grants to Tenant two (2) successive options to extend the Term
of this Lease (each, a "Renewal Option") for additional periods of five (5)
years each (each, a "Renewal Term"). The second Renewal Option may be exercised
only if the first Renewal Option has been duly exercised. Each Renewal Term
shall be upon the same terms, covenants and conditions of this Lease, including
provisions regarding payment of Additional Rent, which shall remain payable on
the terms herein set forth, except that (a) the Base Rent payable by Tenant
during the Renewal Terms shall be as determined in accordance with Sections 31.3
and 31.4 below, (b) Tenant shall continue to possess and occupy the Premises in
their existing condition, "as is" as of the commencement of each Renewal Term,
and Landlord shall have no obligation to repair, remodel, improve or alter the
Premises, to perform any other construction or other work of improvement upon
the Premises, or to provide Tenant with any construction or refurbishing
allowance whatsoever, and (c) Tenant shall have no further rights to extend the
Term of this Lease after the expiration of the second Renewal Term.
 
31.2  Conditions of Exercise. To exercise each Renewal Option, Tenant must
deliver an unconditional binding notice to Landlord via certified mail or hand
delivery not sooner than three hundred sixty-five (365) days nor later than two
hundred forty (240) days prior to the then current Termination Date. If Tenant
fails to timely give its notice of exercise, Tenant will be deemed to have
waived the applicable (and any subsequent) Renewal Option.
 
31.3  Market Rate Calculation. The Base Rent payable by Tenant for the Premises
during each Renewal Term shall be the Market Rate (as defined below) for the
Premises, valued as of the commencement of such Renewal Term, determined in the
manner hereinafter provided. As used herein, the term "Market Rate" shall mean
the annual amount of Base Rent that a willing tenant would pay, and that a
willing landlord would accept, at arm's length, for space comparable to the
Premises within the Project or other comparable first class office/R&D projects
in the vicinity of the Project (the "Comparison Projects"), based upon binding
lease transactions for tenants in the Comparison Projects that, where possible,
commence or are to commence within six (6) months prior to or within six (6)
months after the
 
Page 48

--------------------------------------------------------------------------------



commencement of the Renewal Term ("Comparison Leases"). Comparison Leases shall
include renewal and new non-renewal tenancies, but shall exclude subleases and
leases of space subject to another tenant's expansion rights. Rental rates
payable under Comparison Leases shall be adjusted to account for variations
between this Lease and the Comparison Leases with respect to: (a) the length of
the Renewal Term compared to the lease term of the Comparison Leases; (b) rental
structure, including, without limitation, rental rates per rentable square foot
(including type, gross or net, and if gross, adjusting for base year or expense
stop), additional rental, escalation provisions, all other payments and
escalations; (c) the size of the Premises compared to the size of the premises
of the Comparison Leases; (d) location, floor levels and efficiencies of the
floor(s) for which the determination is being made; (e) free rent, moving
expenses and other cash payments, allowances or other monetary concessions
affecting the rental rate; (f) the age and quality of construction of the
Buildings (including compliance with applicable codes on the applicable floors);
and (g) leasehold improvements and/or allowances, including the amounts thereof
in renewal leases, and taking into account, in the case of renewal leases
(including this Lease), the value of existing leasehold improvements to the
renewal tenant.
 
31.4  Base Rent Determination. The Base Rent payable by Tenant for the Premises
during each Renewal Term shall be determined as follows:
 
(a)  Not sooner than three hundred sixty-five (365) days nor later than two
hundred seventy (270) days prior to the then current Termination Date, Tenant
may notify Landlord of Tenant's interest in exercising a Renewal Option. If
Tenant gives Landlord such notice, Landlord and Tenant shall negotiate in good
faith to determine the Market Rate for the Premises for the applicable Renewal
Term. If Landlord and Tenant are able to agree on such Market Rate prior to the
date that that is two hundred forty (240) days prior to the then current
Termination Date (the "Exercise Deadline"), then such agreement shall constitute
a determination of the Market Rate for purposes of this Section, and the parties
shall immediately execute an amendment to this Lease stating the Base Rent for
the applicable Renewal Term. If Landlord and Tenant are unable to agree on the
Market Rate for the applicable Renewal Term prior to the Exercise Deadline,
Tenant may (i) exercise the applicable Renewal Option in accordance with the
provisions of Section 31.2 above, in which case the determination of Market Rate
shall be made in accordance with Subsections 31.4(c), (d), and (e) below, or
(ii) elect not to exercise the Renewal Option.
 
(b)  If Tenant does not notify Landlord of its interest in exercising the
applicable Renewal Option pursuant to Section 31.4(a) above, but provides
Landlord with its unconditional binding notice of exercise pursuant to Section
31.2 above, then, prior to the commencement of the applicable Renewal Term,
Landlord shall deliver to Tenant a good faith written proposal of the Market
Rate. Within twenty-one (21) days after receipt of Landlord's proposal, Tenant
shall notify Landlord in writing (1) that Tenant accepts Landlord's proposal or
(2) that Tenant elects to submit the determination of Market Rate to arbitration
in accordance with Subsections 31.4(c) through 31.4(d) below. If Tenant does not
give Landlord a timely notice in response to Landlord's proposal, Landlord's
proposal of Market Rate shall be binding upon Tenant. If Tenant timely elects to
submit the determination of Market Rate to arbitration, Landlord and Tenant
shall first negotiate in good faith in an attempt to determine the Market Rate.
If Landlord and Tenant are able to agree within thirty (30) days following the
delivery of Tenant's notice to Landlord electing arbitration (the "Negotiation
Period") (or if Tenant accepts Landlord's initial proposal), then such agreement
shall constitute a determination of Market Rate for purposes of this Section,
and the parties shall immediately execute an amendment to this Lease stating the
Base Rent for the applicable Renewal Term.
 
Page 49

--------------------------------------------------------------------------------


 
(c)  If Tenant exercises the Renewal Option as described in Section 31.4(a)
above, or if Landlord and Tenant are unable to agree on the Market Rate within
the Negotiating Period as described in Section 31.4(b) above, then within
fifteen (15) days after Tenant's exercise or the expiration of the Negotiating
Period, as the case may be, the parties shall meet and concurrently deliver to
each other in envelopes their respective good faith estimates of the Market Rate
(set forth on a net effective rentable square foot per annum basis). Each
party's estimate may be more or less than such party's proposals of Market Rate,
if any, made under Section 31.4(a) above. If the higher of the parties'
estimates is not more than one hundred five percent (105%) of the lower, then
the Market Rate shall be the average of the two. Otherwise, the dispute shall be
resolved by arbitration in accordance with Subsections 31.4(d) and 31.4(e)
below.
 
(d)  Within seven (7) days after the exchange of estimates, the parties shall
select as an arbitrator an independent real estate broker with at least five (5)
years of experience in leasing commercial office space in the metropolitan area
in which the Project is located (a "Qualified Appraiser"). If the parties cannot
agree on a Qualified Appraiser, then within a second period of seven (7) days,
each shall select a Qualified Appraiser and within ten (10) days thereafter the
two appointed Qualified Appraisers shall select an independent Qualified
Appraiser and the independent Qualified Appraiser shall be the sole arbitrator.
If one party shall fail to select a Qualified Appraiser within the second seven
(7) day period, then the Qualified Appraiser chosen by the other party shall be
the sole arbitrator.
 
(e)  Within twenty-one (21) days after submission of the matter to the
arbitrator, the arbitrator shall determine the Market Rate by choosing whichever
of the estimates submitted by Landlord and Tenant the arbitrator judges to be
more accurate. The arbitrator shall notify Landlord and Tenant of its decision,
which shall be final and binding. If the arbitrator believes that expert advice
would materially assist him, the arbitrator may retain one or more qualified
persons to provide expert advice. The fees of the arbitrator and the expenses of
the arbitration proceeding, including the fees of any expert witnesses retained
by the arbitrator, shall be paid by the party whose estimate is not selected.
Each party shall pay the fees of its respective counsel and the fees of any
witness called by that party.
 
(f)  Until the matter is resolved by agreement between the parties or a decision
is rendered in any arbitration commenced pursuant to this Section 31, Tenant's
monthly payments of Base Rent shall be in an amount equal to Landlord's
determination of the Market Rate. Within ten (10) business days following the
resolution of such dispute by the parties or the decision of the arbitrator, as
applicable, Tenant shall pay to Landlord, or Landlord shall pay to Tenant, the
amount of any deficiency or excess, as the case may be, in the Base Rent
theretofore paid.
 
31.5  General Requirements. Tenant's right to exercise the Renewal Options is
personal to, and may be exercised only by, the original named Tenant under this
Lease and any Permitted Transferee, and only if the original named Tenant or any
Permitted Transferee continues to occupy the entire Premises at the time of such
exercise. If Tenant shall assign this Lease or sublet one hundred percent (100%)
of either Building A or Building B under a sublease which is effective at any
time during the final twelve (12) months of the initial Term, then, unless such
assignment or sublease was to a Permitted Transferee, Tenant's right to exercise
the
 
Page 50

--------------------------------------------------------------------------------



Renewal Options shall, immediately upon such assignment or subletting,
simultaneously terminate and be of no further force or effect. No assignee or
subtenant other than a Permitted Transferee shall have any right to exercise the
Renewal Options granted herein. In addition, if an Event of Default is
continuing uncured under this Lease at the time it exercises any Renewal Option
or at any time thereafter until the commencement of the applicable Renewal Term
or if an Event of Default has occurred at any time prior to its exercise of a
Renewal Option, Landlord shall have, in addition to all of its other rights and
remedies under this Lease, the right (but not the obligation) to terminate the
remaining Renewal Options and to unilaterally revoke Tenant's exercise of any
Renewal Option, in which case this Lease shall expire on the then current
Termination Date, unless earlier terminated pursuant to the terms hereof, and
Tenant shall have no further rights under this Lease to renew or extend the
Term.
 
32.  RIGHT OF FIRST OFFER.
 
32.1  First Offer Space; Exercise. Subject to the conditions set forth in this
Section 34, Tenant shall have a right of first offer to lease the building in
the Project located at 945 Stewart Drive (the "First Offer Space"), in the event
that the First Offer Space becomes available for lease to third parties during
the Term. Prior to leasing any of the First Offer Space to a third party,
Landlord will give notice to Tenant (an "Offering Notice") specifying Landlord's
good faith estimate of (1) the Base Rent which Landlord proposes to charge for
such First Offer Space, (2) the approximate date upon which such First Offer
Space is anticipated to be available for delivery, and (3) any other material
conditions or provisions relating to the leasing of such First Offer Space which
vary from the provisions of this Lease. If Tenant wishes to lease the First
Offer Space on the terms specified by Landlord in the Offering Notice, Tenant
shall so notify Landlord within ten (10) days after receipt thereof, which
notice shall be unconditional and irrevocable. Tenant may exercise its right of
first offer only with respect to all of the First Offer Space identified in the
Offering Notice, and only if Tenant intends to occupy such First Offer Space in
connection with its own reasonably foreseeable needs.
 
32.2  Terms and Conditions. If Tenant timely exercises its right to lease the
First Offer Space, then except as specified in this Section 34 or in the
Offering Notice (which shall govern to the extent of any conflict with this
Lease), the First Offer Space leased by Tenant shall become part of the Premises
on all of the terms and conditions of this Lease for the remainder of the Term,
provided that (i) the Base Rent for such First Offer Space shall be determined
as specified above, (ii) Tenant's Proportionate Share shall be adjusted to
reflect the addition of such First Offer Space, and (iii) the First Offer Space
shall be delivered in its then existing "as is" condition, without obligation on
the part of Landlord to make any repairs or construct any improvements thereto
in connection with Tenant's contemplated use, or to demolish existing
improvements therein, except as set forth in the Offering Notice, and Tenant
shall be responsible for the construction and installation in accordance with
the provisions of Section 5 above of any tenant improvements it desires to
install within such First Offer Space, at Tenant's sole cost and expense. Except
as may be provided to the contrary in the Offering Notice, Tenant shall commence
paying Base Rent and all Additional Rent with respect to the First Offer Space
leased by Tenant hereunder on the date of delivery of such First Offer Space to
Tenant in the condition required hereunder. Promptly following Tenant's timely
exercise of its right to lease any of the First Offer Space, Landlord shall
prepare, and Landlord and Tenant shall execute, an amendment to this Lease
reflecting the addition of such First Offer Space. Tenant's right of first offer
under this Section 32 shall be a one-time right as to any particular First Offer
Space. If Tenant fails to timely notify Landlord that it wishes to lease any
portion of the First Offer Space identified in an Offering Notice, or if Tenant
fails to execute and deliver
 
Page 51

--------------------------------------------------------------------------------



said lease amendment to Landlord within ten (10) business days following receipt
thereof by Tenant, Landlord may thereafter lease such portion of the First Offer
Space to any person on terms and conditions it may deem appropriate in
Landlord's sole discretion and Tenant shall have no further rights with respect
to such portion of the First Offer Space; provided, however, if Landlord does
not lease such First Offer Space within one hundred eighty (180) days after the
expiration of said five (5) business day period, any further transaction shall
be deemed a new determination by Landlord to lease such First Offer Space and
the provisions of this paragraph shall again be applicable.
 
32.3  Conditions to Exercise. Notwithstanding anything to the contrary set forth
herein, if Tenant is in material default under this Lease (after any applicable
notice and cure period) at the time an Offering Notice would otherwise be
required to be sent under this Section 32, or any other time following Tenant's
exercise of its right to lease the First Offer Space and prior to the date upon
which possession of the First Offer Space is to be delivered to Tenant, Landlord
shall have, in addition to all of its other rights and remedies under this
Lease, the right (but not the obligation) to terminate Tenant's rights under
this Section 32, and in such event Landlord shall not be required to deliver the
Offering Notice or to deliver possession of the First Offer Space to Tenant.
Nothing contained in this Section 32 shall be deemed to impose any obligation on
Landlord to refrain from negotiating with the existing occupant of the First
Offer Space, to withhold the First Offer Space from the market, or to take any
other action or omit to take any other action in order to make the First Offer
Space available to Tenant. The rights of Tenant pursuant to this Section 32
shall automatically terminate upon the Termination Date, as extended.
 
32.4  Rights Personal to Tenant. Tenant's right to lease the First Offer Space
is personal to, and may be exercised only by, the original named Tenant under
this Lease or a Permitted Transferee. If Tenant shall assign this Lease or
sublet one hundred percent (100%) of either Building A or Building B under a
sublease which is effective at any time during the final twelve (12) months of
the initial Term, then immediately upon such assignment or subletting, Tenant's
right to lease the First Offer Space shall simultaneously terminate and be of no
further force or effect. No assignee or subtenant other than the Permitted
Transferees shall have any right to lease the First Offer Space hereunder.
 
33.  USE OF TRACTORS. Tenant shall have the right to use, operate and maintain
tractors in the Project to the extent necessary for the operation of Tenant's
business in the Premises, subject to the provisions of this Section 33.
 
33.1  Landlord has made no representations or promise as to the suitability or
effectiveness of any part of the Project for, or as to any Governmental
Requirements applicable to, Tenant's proposed use, operation and maintenance of
such tractors.
 
33.2  Tenant shall designate parking spaces for such tractors in the parking
area, provided that such parking spaces shall be subject to the reasonable
approval of Landlord. Landlord's approval of such parking spaces shall in no
event increase the number of parking spaces to which Tenant is entitled as set
forth in the Schedule. Landlord reserves the right to require that parking
spaces for the tractors be relocated to another location as Landlord shall
reasonably designate.
 
33.3  Tenant, at its expense, shall at all times keep the tractors in good
order, condition and repair. With respect to all operations relating to the
tractors, Tenant shall conduct
 
Page 52

--------------------------------------------------------------------------------



its business and control its agents, employees and invitees in such manner as
not to create any nuisance, or interfere with, annoy or disturb any other
licensee or tenant of the Project or Landlord in its operation of the Project.
 
33.4  Any damage to the parking areas or any other portion of the Project from
Tenant's operation, use, or maintenance of tractors, shall be repaired at
Tenant's sole cost and expense. Tenant shall reimburse Landlord for any costs
and expenses so incurred by Landlord within thirty (30) days after Landlord's
written request therefor.
 
33.5  Tenant, at its expense, shall comply with all Governmental Requirements
applicable to the maintenance, operation, and use of the tractors.
 
33.6  Tenant, at its expense, shall remove or relocate the tractors on a
temporary basis upon notice from Landlord at any time Landlord determines such
removal or relocation is reasonably necessary or appropriate for the expeditious
repair, replacement, alteration, improvement or additions to or of the Project,
or to access any area for Project needs.
 
33.7  Tenant assumes full responsibility for protecting from theft or damage the
tractors and any other tools or equipment that Tenant may use in connection with
the operation, use, or maintenance thereof, assumes all risk of theft, loss or
damage, and waives any Claim with respect thereto against Landlord and the other
Landlord Parties. Tenant shall cause the insurance policies required to be
maintained pursuant to Section 8 to cover the tractors and any Claims arising in
connection with the presence, use, operation, repair, maintenance, or removal
thereof. Tenant hereby agrees to protect, defend, indemnify and hold Landlord
and the other Landlord Parties, and each of them, harmless from and against any
and all Claims arising from or connected in any way with the tractors or the
operations of Tenant or any Tenant Parties in connection therewith (except, with
respect to any Landlord Party, to the extent caused by the gross negligence or
willful misconduct of such Landlord Party or otherwise prohibited by
Governmental Requirements), including, without limitation, (i) all foreseeable
and unforeseeable consequential damages, (ii) any violation of Governmental
Requirements, and (iii) any personal injuries or property damage. The foregoing
indemnity shall survive the expiration or earlier termination of this Lease.
 
Signatures follow on next page.
 

Page 53

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Lease.
 
LANDLORD:
 
CarrAmerica Realty Operating Partnership, L.P.,
a Delaware limited partnership
 
By: CarrAmerica Realty Corporation,
 a Maryland corporation, its general partner
By:  /s/ Christopher Peatross
Christopher Peatross Managing Director
Date of Execution:
 
TENANT:
 
Trimble Navigation Limited,
a California corporation
 
Date of Execution:__________________________
By: /s/ Steven W. Berglund
Steven W. Berglund
President and Chief Executive Officer
By: /s/ Rajat Bahri
Raj Bahri
Chief Financial Officer

 
Page 54

--------------------------------------------------------------------------------



 
EXHIBIT A
 
DESCRIPTION OF PREMISES
 
[See Attached]

Page 55

--------------------------------------------------------------------------------



EXHIBIT B


RULES AND REGULATIONS


1.  Tenant shall not place anything, or allow anything to be placed near the
glass of any window, door, partition or wall which may, in Landlord's judgment,
appear unsightly from outside of the Project.
 
2.  The sidewalks, exits and entrances located in the common areas of the
Project shall not be obstructed by Tenant or used by Tenant for any purposes
other than for ingress to and egress from the Premises. Tenant shall lend its
full cooperation to keep such areas free from all obstruction and in a clean and
sightly condition and shall move all supplies, furniture and equipment as soon
as received directly to the Premises and move all such items and waste being
taken from the Premises (other than waste customarily removed by employees of
the Buildings) directly to the shipping platform at or about the time arranged
for removal therefrom.
 
3.  Tenant shall not bring upon, use or keep in the Premises or the Project any
kerosene, gasoline or inflammable or combustible fluid or material, or any other
articles deemed hazardous to persons or property.
 
4.  Landlord shall have sole power to direct electricians as to where and how
telephone and other wires are to be introduced. No boring or cutting for wires
is to be allowed without Landlord's prior written consent. The location of
telephones, call boxes and other office equipment affixed to the Premises shall
be subject to Landlord's prior approval.
 
5.  Upon termination of the Lease, Tenant shall deliver to Landlord all keys and
passes for offices, rooms, parking lot and toilet rooms which shall have been
furnished Tenant. If the keys so furnished are lost, Tenant shall pay Landlord
therefor.
 
6.  Tenant shall not install linoleum, tile, carpet or other floor covering so
that the same shall be affixed to the floor of the Premises in any manner except
as approved by Landlord.
 
7.  No furniture, packages, supplies, equipment or merchandise will be received
in the Project, except between the hours of 7:00 a.m. and 6:00 p.m.
 
8.  Without Landlord's prior written consent, which consent shall not be
unreasonably withheld, Tenant shall not use the name of the Project or any
picture of the Project in connection with, or in promoting or advertising the
business of, Tenant, except Tenant may use the address of the Project as the
address of its business.
 
9.  Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage, which may arise from a cause other than Landlord's
negligence, which includes keeping doors locked and other means of entry to the
Premises closed and secured.
 
Page 56

--------------------------------------------------------------------------------


 
10.  Peddlers, solicitors and beggars shall be reported to the office of the
Project or as Landlord otherwise requests.
 
11.  Tenant shall not advertise the business, profession or activities of Tenant
conducted in the Project in any manner which violates the letter or spirit of
any code of ethics adopted by any recognized association or organization
pertaining to such business, profession or activities.
 
12.  Tenant shall not make or permit any noise, vibration or odor to emanate
from the Premises, or do anything therein tending to create, or maintain, a
nuisance.
 
13.  Tenant acknowledges that security problems may occur which may require the
employment of extreme security measures in the day-to-day operation of the
Project.
 
Accordingly: 
 
(a)  Landlord may, at any time, or from time to time, or for regularly scheduled
time periods, as deemed advisable by Landlord and/or its agents, in their sole
discretion, require that persons entering or leaving the Project identify
themselves to watchmen or other employees designated by Landlord, by
registration, identification or otherwise.
 
(b)  Tenant agrees that it and its employees will cooperate fully with Project
employees in the implementation of any and all security procedures.
 
(c)  Such security measures shall be the sole responsibility of Landlord, and
Tenant shall have no liability for any action taken by Landlord in connection
therewith, it being understood that Landlord is not required to provide any
security procedures and shall have no liability for such security procedures or
the lack thereof.
 
14.  Tenant shall not disturb the quiet enjoyment of any other tenant.
 
15.  Landlord may retain a pass key to the Premises and, subject to the
applicable provisions of the Lease, be allowed admittance thereto at all times
to enable its representatives to examine the Premises from time to time and to
exhibit the same and Landlord may place and keep on the windows and doors of the
Premises at any time signs advertising the Premises for Rent.
 
16.  No equipment, mechanical ventilators, awnings, special shades or other
forms of window covering shall be permitted either inside or outside the windows
of the Premises without Landlord's prior written consent, and then only at the
expense and risk of Tenant, and they shall be of such shape, color, material,
quality, design and make as may be approved by Landlord.
 
17.  Tenant shall not during the term of this Lease canvas or solicit other
tenants of the Project for any purpose.
 
Page 57

--------------------------------------------------------------------------------


 
18.  Subject to Section 6.4 of the Lease, pursuant to which Tenant may install
and maintain certain GPS equipment on the roof of each Building, Tenant shall
not install or operate any phonograph, musical or sound- producing instrument or
device, radio receiver or transmitter, TV receiver or transmitter, or similar
device in the Buildings, nor install or operate any antenna, aerial, wires or
other equipment inside or outside the Buildings, nor operate any electrical
device from which may emanate electrical waves, which may interfere with or
impair radio or television broadcasting or reception from or in the Project or
elsewhere, without in each instance Landlord's prior written approval. The use
thereof, if permitted, shall be subject to control by Landlord to the end that
others shall not be disturbed.
 
19.  Tenant shall promptly remove all rubbish and waste from the Premises.
 
20.  Tenant shall not exhibit, sell or offer for sale, rent or exchange in the
Premises or at the Project any article, thing or service, except those
ordinarily embraced within the use of the Premises specified in Section 6 of
this Lease, without Landlord's prior written consent.
 
21.  Tenant shall not overload any floors in the Premises or any public
corridors or elevators in the Buildings.
 
22.  Except as permitted under the Lease, Tenant shall not do any painting in
the Premises, or mark, paint, cut or drill into, drive nails or screws into, or
in any way deface any part of the Premises, outside or inside, without
Landlord's prior written consent.
 
23.  Whenever Landlord's consent, approval or satisfaction is required under
these Rules, then unless otherwise stated, any such consent, approval or
satisfaction must be obtained in advance, such consent or approval may be
granted or withheld in Landlord's sole discretion, and Landlord's satisfaction
shall be determined in its sole judgment.
 
24.  Tenant and its employees shall cooperate in all fire drills conducted by
Landlord in the Buildings or Project.
 
Page 58

--------------------------------------------------------------------------------



 
EXHIBIT C
 
TENANT IMPROVEMENT AGREEMENT


This Tenant Improvement Agreement is attached to and forms a part of the Lease
dated as of May 11, 2005 (the "Lease"), by and between CarrAmerica Realty
Operating Partnership, L.P., a Delaware limited partnership ("Landlord") and
Trimble Navigation Limited, a California corporation ("Tenant"), pertaining to
certain premises located at 510 DeGuigne Drive and 935 Stewart Drive, Sunnyvale,
California (collectively, the "Premises"). Except where clearly inconsistent or
inapplicable, the provisions of the Lease are incorporated into this Tenant
Improvement Agreement, and capitalized terms used without being defined in this
Tenant Improvement Agreement shall have the meanings given them in the Lease.
 
The purpose of this Tenant Improvement Agreement is to set forth the respective
responsibilities of Landlord and Tenant with respect to the design and
construction of all alterations, additions and improvements which Tenant may
deem necessary or appropriate to prepare the Premises for occupancy by Tenant
under the Lease. Such alterations, additions and improvements to the Premises
are referred to in this Tenant Improvement Agreement as the "Tenant
Improvements," and the work of constructing the Tenant Improvements is referred
to as the "Tenant Improvement Work".
 
Landlord and Tenant agree as follows:
 
1. General.
 
1.1 Tenant is solely responsible for designing the Tenant Improvements and
performing the Tenant Improvement Work (subject to Landlord's rights of review
and approval set forth in this Tenant Improvement Agreement).
 
1.2 Landlord's sole interest in reviewing and approving the Construction
Drawings (as hereinafter defined) is to protect the Premises and Landlord's
interests, and no such review or approval by Landlord shall be deemed to create
any liability of any kind on the part of Landlord, or constitute a
representation on the part of Landlord or any person consulted by Landlord in
connection with such review and approval that the Space Plans or Final Working
Drawings are correct or accurate, or are in compliance with any Governmental
Requirements.
 
1.3 Landlord shall contribute (subject to the terms and conditions set forth in
this Tenant Improvement Agreement) the amount specified in Section 4.1 below as
the "Construction Allowance," towards the costs of designing the Tenant
Improvements and performing the Tenant Improvement Work.
 
1.4 Tenant shall be responsible for all costs of designing the Tenant
Improvements and performing the Tenant Improvement Work to the extent such costs
exceed the Construction Allowance.
 
Page 59

--------------------------------------------------------------------------------


 
1.5 On reasonable prior notice, Landlord will permit Tenant and Tenant's Agents
(as defined below) to enter the Premises from time to time prior to the
Commencement Date as may be reasonably necessary or appropriate. Tenant shall
indemnify, protect, defend and hold Landlord and the other Landlord Parties
harmless from and against any and all Claims suffered or incurred by Landlord or
the other Landlord Parties arising from such entry.
 
2. Design and Approval of the Tenant Improvements.
 
2.1 Selection of Tenant's Architect; Construction Drawings.
 
(a) Tenant shall retain an architect/space planner ("Tenant's Architect") to
prepare the Construction Drawings, and shall retain engineering consultants (the
"Engineers") to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, life-safety and
sprinkler work, if any, in the Premises in connection with the Tenant
Improvements. Tenant's Architect and Engineers shall be subject to the written
approval of Landlord, which approval will not be unreasonably withheld or
delayed; provided, however, that Landlord hereby approves AP+I Design, Inc. and
its subcontractors as Tenant's Architect and Engineers. The plans and drawings
to be prepared by Tenant's Architect and the Engineers hereunder shall be known,
collectively, as the "Construction Drawings".
 
(b) All Construction Drawings shall be subject to Landlord's approval, which
approval shall not be unreasonably withheld or delayed. Landlord shall, if
available, supply Tenant with a set of drawings of the Buildings which Tenant
may use in connection with the preparation of the Construction Drawings, but
Tenant agrees that Landlord shall have no liability for the completeness or
accuracy thereof, and Tenant's Architect shall be responsible for performing all
necessary field measurements and confirming the completeness and accuracy of
such drawings.
 
2.2 Space Plans. Prior to drafting any Construction Drawings, Tenant shall
furnish Landlord with Tenant's final space plans for the Premises ("Space
Plans"). The Space Plans shall show locations of all proposed improvements,
including partitions, cabinetry, equipment and fixtures, shall identify
materials and finishes by location, and shall specify the location of any
proposed structural floor penetrations, the location and extent of floor loading
in excess of Building capacity, if any, any special HVAC requirements, the
location and description of any special plumbing requirements, and any special
electrical requirements. In addition, the Space Plans shall show telephone and
telecommunications facilities, and computer and electronic data facilities.
Landlord shall approve or disapprove the Space Plans by written notice given to
Tenant within ten (10) business days after receipt of the Space Plans. Landlord
shall not unreasonably withhold its approval of the Space Plans, provided that,
without limiting the generality of the foregoing, Landlord shall be entitled to
withhold its consent to the Space Plans if, in Landlord's good faith judgment,
any one or more of the following situations exist: (a) the proposed Tenant
Improvements will adversely affect the exterior appearance of the Buildings; or
(b) the proposed Tenant Improvements may impair the structural strength of the
Buildings, adversely affect any Building Systems or materially adversely affect
the value of the Buildings; or (c) the specifications for the proposed Tenant
Improvements are not consistent with, or would detract from, the character or
image of the Project. If Landlord disapproves the Space Plans, Landlord shall
return the Space Plans to Tenant with a statement of Landlord's reasons for
disapproval, or specifying any required corrections and/or revisions. Landlord
shall approve or
 
Page 60

--------------------------------------------------------------------------------



disapprove of any revisions to the Space Plans by written notice given to Tenant
within five (5) business days after receipt of such revisions. This procedure
shall be repeated until Landlord approves the Space Plans.
 
2.3 Final Working Drawings. Following Landlord's approval of the Space Plans,
Tenant shall cause Tenant's Architect and the Engineers to prepare and submit
for Landlord's approval complete and detailed construction plans and
specifications, including a fully coordinated set of architectural, structural,
mechanical, fire protection, electrical and plumbing working drawings for the
Tenant Improvement Work, in a form which is sufficiently complete to permit
subcontractors to bid on the work, obtain all required Permits (as hereinafter
defined) and commence construction (the "Final Working Drawings"). Tenant shall
furnish Landlord with four (4) copies signed by Tenant of such Final Working
Drawings. Landlord shall approve or disapprove of the Final Working Drawings by
giving written notice to Tenant within ten (10) business days after receipt
thereof. Landlord shall not unreasonably withhold or delay its approval of the
Final Working Drawings, provided that, without limiting the generality of the
foregoing, Landlord shall be entitled to withhold its consent to the Final
Working Drawings for any of the reasons specified in Section 2.2 above, or if in
Landlord's good faith judgment, the Final Working Drawings are inconsistent
with, or do not conform to, the Space Plans. If Landlord disapproves the Final
Working Drawings, Landlord shall return the Final Working Drawings to Tenant
with a statement of Landlord's reasons for disapproval and/or specifying any
required corrections or revisions. Landlord shall approve or disapprove of any
such revisions to the Final Working Drawings within five (5) business days after
receipt of such revisions. This procedure shall be repeated until Landlord
approves the Final Working Drawings (as so approved, the "Approved Working
Drawings").
 
3. Construction of Tenant Improvements.
 
3.1 Contracts with Tenant's Contractor and Subcontractors.
 
(a) Tenant shall retain a licensed general contractor as the contractor for the
construction of the Tenant Improvements ("Tenant's Contractor"). Tenant's
Contractor must be experienced in the performance of work comparable to the work
of the Tenant Improvements in buildings comparable to the Buildings, and shall
be subject to Landlord's prior approval, which approval shall not be
unreasonably withheld or delayed; provided, however, that Landlord hereby
approves McLarney Construction as Tenant's Contractor. All subcontractors,
laborers, materialmen and suppliers used by Tenant (such subcontractors,
laborers, materialmen and suppliers, together with Tenant's Contractor, are
collectively referred to herein as "Tenant's Agents") must be approved in
writing by Landlord, which approval shall not be unreasonably withheld;
provided, however, that Landlord reserves the right to require that any work to
be performed on the life-safety, electrical, plumbing, heating, ventilation,
air-conditioning, fire-protection, telecommunications or other Building Systems
serving the Premises (whether such systems are located within or outside the
Premises) be performed by subcontractors specified by Landlord.
 
(b) Tenant shall furnish Landlord with true and correct copies of all
construction contracts between or among Tenant, Tenant's Contractor and all
subcontractors relating to the Tenant Improvement Work, provided that Landlord's
review of such contracts shall not relieve Tenant from its obligations under
this Tenant Improvement Agreement nor shall such review be deemed to constitute
Landlord's representation that such contracts comply with the requirements of
this Tenant Improvement Agreement. All such contracts shall expressly
 
Page 61

--------------------------------------------------------------------------------



provide that (i) the work to be performed thereunder shall be subject to the
terms and conditions of this Tenant Improvement Agreement, including, without
limitation, that such work shall comply with the Tenant Construction Rules and
Regulations attached hereto as Schedule 1, and (ii) the Tenant Improvement Work
(or in the case of a subcontractor, the portion thereof performed by such
subcontractor) shall be warranted in writing to Tenant and Landlord to be free
from any defects in workmanship and materials for a period of not less than one
(1) year from the date of completion of the Tenant Improvement Work. Tenant
agrees to give to Landlord any assignment or other assurances which may be
necessary to permit Landlord to directly enforce such warranties (such
warranties shall include, without additional charge, the repair of any portion
of the Buildings or common areas of the Project which may be damaged as a result
of the removal or replacement of the defective Tenant Improvements). Tenant
shall cause Tenant's Agents to engage only labor that is harmonious and
compatible with other labor working in the Project. In the event of any labor
disturbance caused by persons employed by Tenant or Tenant's Contractor, Tenant
shall immediately take all actions necessary to eliminate such disturbance. If
at any time any of Tenant's Agents interferes with any other occupant of the
Project, or hinders or delays any other work of improvement in the Project, or
performs any work which may or does impair the quality, integrity or performance
of any portion of the Project, including any Building Systems, Tenant shall
cause such subcontractor, laborer, materialman or supplier to leave the Premises
and remove all tools, equipment and materials immediately upon written notice
delivered to Tenant, and, without limiting Tenant's indemnity obligations set
forth in Section 8 of the Lease, Tenant shall reimburse Landlord for all costs,
expenses, losses or damages incurred or suffered by Landlord resulting from the
acts or omissions of Tenant's Agents in or about the Buildings.
 
3.2 Permits. Following approval of the Final Working Drawings, Tenant shall
obtain all building permits and other permits, authorizations and approvals
which may be required in connection with, or to satisfy all Governmental
Requirements applicable to, the construction of the Tenant Improvements in
accordance with the Approved Working Drawings (the "Permits"). Tenant shall
provide Landlord with copies of any documents or applications filed by Tenant to
obtain Permits concurrently with any such filing, but in no event shall Tenant
file any such documents or applications until the Final Working Drawings have
been approved. Tenant agrees that neither Landlord nor Landlord's consultants
shall be responsible for obtaining any Permits or the certificate of occupancy
for the Premises, and that obtaining the same shall be Tenant's responsibility;
provided, however, that Landlord will cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such Permits or certificate of occupancy. Any
amendments or revisions to the Approved Working Drawings that may be necessary
to obtain any such Permits, or which may be required by city officials or
inspectors to comply with code rulings or interpretations, shall be prepared by
Tenant's Architect, at Tenant's expense (provided that to the extent funds are
available, such expense may be reimbursed from the Construction Allowance), and
submitted to Landlord for Landlord's review and approval as a Change Order under
Section 5 below. If Landlord disapproves of such amendments or revisions,
Landlord shall return the same to Tenant with a statement of Landlord's reasons
for disapproval, or specifying any required corrections. This procedure shall be
repeated until Landlord approves the amendments or revisions and all Permits
have been obtained for the Approved Working Drawings, as so amended.
 
3.3 Commencement of Work. At least ten (10) days prior to the commencement of
construction of the Tenant Improvements, or the delivery of any construction
materials for the Tenant Improvement Work to the Premises, whichever is earlier,
Tenant shall
 
Page 62

--------------------------------------------------------------------------------



submit to Landlord a notice specifying the date Tenant will commence
construction of the Tenant Improvements, the estimated date of completion of the
Tenant Improvements and the construction schedule provided by Tenant's
Contractor. In addition, prior to the commencement of construction of the Tenant
Improvements, or the delivery of any construction materials for the Tenant
Improvement Work to the Premises, whichever is earlier, Tenant shall submit to
Landlord the following: (a) all Permits required to commence construction of the
Tenant Improvements; (b) a copy of the executed construction contract with
Tenant's Contractor, in the form previously approved by Landlord, together with
a detailed breakdown, by trade, of the final costs to be incurred, or which have
theretofore been incurred, in connection with the design and construction of the
Tenant Improvements, which costs of construction form a basis for the amount of
the construction contract; and (c) true and correct copies of all policies of
insurance, or original certificates thereof executed by an authorized agent of
the insurer or insurers, together with any endorsements referred to in Section
3.5 below, confirming to Landlord's reasonable satisfaction compliance with the
insurance requirements of this Tenant Improvement Agreement.
 
3.4 Performance of Work. All work performed by Tenant's Contractor shall
strictly conform to the Approved Working Drawings, shall comply with all
Governmental Requirements (including building codes) and all applicable
standards of the American Insurance Association and the National Electrical Code
and all building material manufacturer's specifications, shall comply with all
rules and regulations from time to time adopted by Landlord to govern
construction in or about the Project, including the Tenant Construction Rules
and Regulations attached hereto as Schedule 1, and shall be performed in a good
and professional manner and so as not to interfere with the occupancy of any
other tenant of the Project, the performance of any other work within the
Project, or with Landlord's maintenance or operation of the Project. At all
times during construction of the Tenant Improvements, Landlord and Landlord's
employees and agents shall have the right to enter the Premises to inspect the
Tenant Improvement Work, and to require the correction of any faulty work or any
material deviation from the Approved Working Drawings. Tenant shall not close-up
any Tenant Improvement Work affecting the life safety, telecommunications,
heating, ventilation and air conditioning, plumbing, electrical or other
Building Systems in the Premises until the same have been inspected and approved
by Landlord's agents. No inspection or approval by Landlord of any such work
shall constitute an endorsement thereof or any representation as to the adequacy
thereof for any purpose or the conformance thereof with any Governmental
Requirements, and Tenant shall be fully responsible and liable therefor. In
addition to the Construction Administration Costs under Section 4.3 below,
Tenant shall reimburse Landlord for the cost of any repairs, corrections or
restoration which must be made, in Landlord's good faith judgment, to the
Premises if caused by Tenant's Contractor or any other of Tenant's Agents.
 
3.5 Insurance. At all times during the construction of the Tenant Improvements
(and in the case of Products and Completed Operations Coverage, for 5 years
following completion of the Tenant Improvement Work), in addition to the
insurance required to be maintained by Tenant under the Lease, Tenant shall
require all of Tenant's Agents to maintain (a) Commercial General Liability
Insurance with limits of not less than $2,000,000 combined single limit for
bodily injury and property damage, including personal injury and death, and
Contractor's Protective Liability, and Products and Completed Operations
Coverage in an amount not less than $500,000 per incident, $1,000,000 in the
aggregate; (b) Comprehensive automobile liability insurance with a policy limit
of not less than $1,000,000 each accident for bodily injury and property damage,
providing coverage at least as broad as the Insurance Services Office (ISO)
Business Auto Coverage form covering Automobile Liability, code 1 "any
 
Page 63

--------------------------------------------------------------------------------



auto", and insuring against all loss in connection with the ownership,
maintenance and operation of automotive equipment that is owned, hired or
non-owned; (c) Worker's Compensation with statutory limits and Employer's
Liability Insurance with limits of not less than $100,000 per accident, $500,000
aggregate disease coverage and $100,000 disease coverage per employee. In
addition, Tenant shall carry "Builder's All Risk" insurance in an amount
approved by Landlord covering the construction of the Tenant Improvements,
including such extended coverage endorsements as may be reasonably required by
Landlord, it being understood and agreed that the Tenant Improvements shall be
insured by Tenant pursuant to Section 8 of the Lease immediately upon completion
thereof. Tenant's liability insurance shall be written on an "occurrence" basis
and shall name Landlord, the holder of any Superior Interests and Landlord's
designated agents as additional insureds (by endorsement reasonably acceptable
to Landlord). The "Builder's All Risk" insurance shall name Landlord and such
other parties as Landlord may specify as the loss payee(s) with respect to all
proceeds received therefrom. All of the insurance required to be carried by
Tenant hereunder shall provide that it is primary insurance, and not excess over
or contributory with any other valid, existing, and applicable insurance in
force for or on behalf of Landlord, shall provide that Landlord shall receive
thirty (30) days' written notice from the insurer prior to any cancellation or
change of coverage, and shall be placed with companies which are rated A:VI or
better by Best's Insurance Guide and licensed to business in the State of
California. All deductibles and self-insured retentions under Tenant's policies
are subject to Landlord's reasonable approval, and all insurance, except
Workers' Compensation, maintained by Tenant's Agents shall preclude subrogation
claims by the insurer against anyone insured thereunder. Tenant's compliance
with the provisions of this Section shall in no way limit Tenant's liability
under any of the other provisions of the Lease.
 
3.6 Liens. Tenant shall keep the Premises free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Should
Tenant fail to remove any such lien within five (5) days after notice to do so
from Landlord, Landlord may, in addition to any other remedies, record a bond
pursuant to California Civil Code Section 3143 and all costs and obligations
incurred by Landlord in so doing shall immediately become due and payable by
Tenant to Landlord as Additional Rent under the Lease. Landlord shall have the
right to post and keep posted on the Premises any notices that may be required
or permitted by Governmental Requirements, or which Landlord may deem to be
proper, for the protection of Landlord and the Building from such liens.
Promptly following completion of construction, Tenant shall provide Landlord a
copy of a final unconditional lien release from Tenant's Contractor and each of
Tenant's Agents who performed work or supplied materials for the Tenant
Improvements. Upon completion of construction, Tenant shall promptly record a
Notice of Completion in accordance with California Civil Code Section 3093 and
provide a copy thereof to Landlord.
 
4. Responsibility for Design and Construction Costs.
 
4.1 Construction Allowance. Landlord will contribute to the costs of designing
the Tenant Improvements and performing the Tenant Improvement Work, as depicted
on the Approved Working Drawings, to the extent of the lesser of (a) Two Million
Eighty-Three Thousand One Hundred Ten Dollars ($2,083,110.00) (calculated at the
rate of $15.00 per square foot of rentable area in the Premises) or (b) the
actual cost for such work (the "Construction Allowance"). Tenant shall pay all
costs in excess of the Construction Allowance for the design and construction of
the Tenant Improvements. Except as otherwise specified in this Tenant
Improvement Agreement, the Construction Allowance may be applied only to the
 
Page 64

--------------------------------------------------------------------------------



payment or reimbursement of: (i) costs of preparing the Space Plans and Final
Working Drawings, the cost of obtaining Permits and other similar approvals and
the costs and expenses incurred by Landlord in connection with coordinating and
supervising the Tenant Improvement Work, including, without limitation, the
Construction Administration Costs; and (ii) documented costs of labor and
materials incorporated into the Tenant Improvements (including all costs of
relocating and installing data and telephone cabling [up to a maximum of $6.00
per square foot of rentable area in the Premises], but excluding all costs of
furnishings, fixtures, equipment, signage and other personal property).
 
4.2 Disbursement of Construction Allowance.
 
(a) Landlord shall pay the Construction Allowance to Tenant on a progress
payment basis within forty-five (45) days after Landlord's receipt of a
disbursement request from Tenant, provided that (i) in no event shall Landlord
be required to make such progress payments more than once per calendar month;
(ii) Tenant's disbursement request shall comply with Section 4.2(b) below; (iii)
in the event the cost of the Tenant Improvements (the "Tenant Improvement Cost")
exceeds the Construction Allowance, Tenant shall pay an amount equal to its
proportionate share of each progress payment, which amount bears the same ratio
to the total amount of the progress payment in question as the amount of the
total excess Tenant Improvements cost bears to the total Tenant Improvement Cost
and, subject to clause (iv), Landlord shall pay the remainder of such progress
payment ("Landlord's Share"); (iv) Landlord shall have the right to retain ten
percent (10%) of the progress payment requested (or, if Landlord is required to
pay only Landlord's Share of such progress payment, ten percent (10%) of
Landlord's Share); (v) Landlord shall have no obligation to disburse any portion
of the Construction Allowance for any request received by Landlord on or after
March 1, 2006; (vi) the Lease is then in full force and effect; (vii) Tenant is
not then in default of any of its obligations under the Lease, including,
without limitation, Tenant's obligations under this Tenant Improvement Agreement
to perform Tenant Improvement Work in accordance with the Approved Working
Drawings and all Governmental Requirements; and (viii) Landlord shall have the
right to deduct from any payment required to be made hereunder the Construction
Administration Costs, as described in Section 4.3 below.
 
(b) Tenant's disbursement request shall (i) show a schedule, by trade, of the
percentage of completion of the Tenant Improvements, detailing the portion of
the work completed and the portion not completed, as certified by Tenant's
Architect, and (ii) be accompanied by (A) invoices for work actually performed,
construction in place and materials delivered to the site (as may be applicable)
describing in reasonable detail such work, construction and/or materials; (B)
the conditional release of all mechanic's lien rights by all contractors,
suppliers, laborers and others covered by the disbursement request; (C) evidence
that no mechanic's liens have been recorded against the Project; (D) if Tenant
makes more than one request for payment, evidence (such as unconditional
releases of mechanic's lien rights) to Landlord's satisfaction that the prior
progress payment(s) has been paid to the respective contractors, suppliers,
laborers and others covered by Tenant's request for such prior progress
payment(s); and (E) all other information reasonably requested by Landlord.
 
(c) The amount retained by Landlord under clause (iv) of Section 4.2(a) above
shall be disbursed by Landlord after (i) Tenant's delivery to Landlord of a
certificate of Tenant’s Architect, in a form reasonably acceptable to Landlord,
certifying that the construction of the Tenant Improvements has been completed
in accordance with the Approved Working Drawings; (ii) Tenant’s delivery to
Landlord of "as-built" drawings in CAD format
 
Page 65

--------------------------------------------------------------------------------



showing the Tenant Improvements (updated by Tenant's Architect as necessary to
reflect all changes made to the Approved Working Drawings during the course of
construction); (iii) a detailed breakdown of Tenant's final and total
construction costs, together with receipted invoices (or such other proof of
payment as Landlord shall reasonably require) showing full payment thereof; (iv)
properly executed mechanics' lien releases in compliance with both California
Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or Section
3262(d)(4) from all of Tenant's Agents; and (v) copies of all Permits, licenses,
certificates and other governmental authorizations and approvals necessary in
connection with, and indicating final approval of, the Tenant Improvement Work,
and which may be necessary for the operation of Tenant's business within the
Premises. Notwithstanding any provision in the foregoing to the contrary, Tenant
shall, in any event, submit the documents described in clauses (i) through (v)
above to Landlord within thirty (30) days following the date Tenant commences
business operations in the Premises.
 
4.3 Construction Administration Costs. Tenant shall pay to Landlord all of
Landlord's actual out-of-pocket costs incurred in connection with the Tenant
Improvement Work, including, without limitation, all reasonable management,
engineering, outside consulting and construction fees incurred by or on behalf
of Landlord for the review and approval of the Space Plans and Construction
Drawings (collectively, the "Construction Administration Costs"). Landlord shall
be entitled to charge the amount of the Construction Administration Costs
against the Construction Allowance required to be contributed by Landlord
hereunder, or if funds are not available from the Construction Allowance for
such purposes, Tenant will pay such amounts within twenty (20) days following
delivery of Landlord's invoice.
 
4.4 Tenant’s Lease Default. Notwithstanding any terms and conditions to the
contrary contained in this Lease, if a material Event of Default has occurred at
any time on or before the Commencement Date, then (a) in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, Landlord shall
have the right to withhold disbursement of all or any portion of the
Construction Allowance and/or Landlord may cause Tenant's Contractor to cease
the construction of the Tenant Improvements, and (b) all other obligations of
Landlord under the terms and conditions of this Tenant Improvement Agreement
shall be suspended until such time as such Event of Default is cured pursuant to
the terms and conditions of the Lease.
 
5. Change Orders. Landlord will not unreasonably withhold its approval of (a)
any request by Tenant, or by Tenant's Contractor with Tenant's approval, to
amend or change the Approved Working Drawings, or (b) any change or amendment to
the Approved Working Drawings that may be necessary to obtain any Permits, or
which may be required by city officials or inspectors to comply with code
rulings or interpretations (any of the foregoing, a "Change Order"), provided
such Change Order does not diminish the quality of construction of the Tenant
Improvements. Without limiting the generality of the foregoing, however, Tenant
acknowledges that it shall not be unreasonable for Landlord to withhold consent
to any Change Order if any of the circumstances listed in clauses 2.2(a) through
2.2(c) of this Tenant Improvement Agreement apply. No material changes or
modifications to the Approved Working Drawings shall be made unless by written
Change Order signed by Landlord and Tenant. Tenant shall pay all costs
attributable to Change Orders, including costs incurred by Landlord in reviewing
proposed Change Orders (provided that to the extent funds are available, such
costs may be paid or reimbursed from the Construction Allowance).
 
Page 66

--------------------------------------------------------------------------------


 
6. Ownership of Tenant Improvements. The Tenant Improvements shall be deemed,
effective upon installation, to be a part of the Premises and shall be deemed to
be the property of Landlord (subject to Tenant's right to use and depreciate (to
the extent paid for by Tenant) the same during the Term of the Lease), and shall
be surrendered at the expiration or earlier termination of the Term, unless
Landlord shall have conditioned its approval of the Final Working Drawings or
any Change Order on Tenant's agreement to remove any items thereof, in which
event, prior to the expiration or termination of the Term, the specified items
shall be removed at Tenant's expense, any damage caused by such removal shall be
repaired, and the Premises shall be restored to their condition existing prior
to the installation of the items in question, normal wear and tear excepted. The
removal, repair and restoration described above shall, at Landlord's sole
election, be performed either by Tenant or by Landlord; and if such work shall
be performed by Landlord, Tenant shall pay to Landlord, within twenty (20) days
following Landlord's demand, the reasonable cost and expense of such work.
 
Page 67

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
TENANT CONSTRUCTION RULES AND REGULATIONS


The rules and regulations governing construction by Tenant in the Buildings at
the time of the execution of the Lease to which this Schedule is attached are as
follows (capitalized terms used without being defined in this Schedule shall
have the meanings given them in the Lease):
 
1. Prior to commencement of any construction, Tenant's Contractor shall
coordinate with Landlord's representatives to ensure that all employees and
subcontractors of Tenant's Contractor have received instruction regarding
Landlord's requirements for safety, security and fire prevention. All work to be
performed shall be coordinated with the managing agent of the Buildings or its
representative. During construction, Tenant shall coordinate all construction
activities with Landlord's Project manager so as to minimize the disruption
caused by such construction, and so as not to interfere with other construction
in the Project or the rights of Landlord, other tenants or occupants. Tenant and
Tenant's Agents shall take all safety measures necessary to protect Landlord,
its employees and contractors, other tenants and users of the Project and the
general public, and the property of each, from injury or damage resulting from
the performance of the Tenant Improvement Work.
 
2. Tenant acknowledges that certain construction activities (including, without
limitation, jackhammering and use of "shot" type mechanical fasteners which
create excessive or explosive type noises) must be completed, on a daily basis,
not later than 6:30 a.m. on weekdays, and may not resume until at least 6:30
p.m. on weekdays. Tenant shall make prior arrangements with Landlord's
representatives if any construction work is to be performed between 6:30 p.m.
and 6:30 a.m. or on weekends, and Landlord may charge Tenant or Tenant's
Contractor a reasonable sum, as determined by Landlord, to defray the cost of
providing for a representative of Landlord or Landlord's Project manager, and/or
additional security personnel, to be present at all times.
 
3. All construction work and all storage and staging of materials, tools and
equipment shall be confined to the Premises, unless Landlord gives written
permission to use areas outside the Premises. Common and public areas of the
Project and the sidewalk and curbs in front of or adjacent to the Buildings
shall not be used or obstructed by Tenant or by Tenant's Agents without written
approval of Landlord. All storage of materials, tools and equipment within the
Premises or the Project shall be at Tenant's risk. Tenant shall immediately
relocate, at Tenant's expense, any materials found by Landlord to be stored in
an unsafe manner. Landlord shall not be responsible for lost, stolen or damaged
materials, tools or equipment stored or staged in the Project.
 
4. All deliveries shall be scheduled so that materials are stocked in Tenant's
Premises prior to normal business hours of the Project. No deliveries shall be
made through the common or public areas of the Project, or to the sidewalk in
front of or adjacent to the Project during business hours. No hand trucks shall
be used in any portion of the Project, including common areas, except those
equipped with rubber tires and side guards.
 
Page 68

--------------------------------------------------------------------------------


 
5. Landlord will not provide off-street parking for Tenant's Agents' vehicles.
Loading zones are for loading and unloading purposes only, and no parking in
loading zones is permitted. Vehicles parked illegally will be subject to towing
at the expense of Tenant or the vehicle owner.
 
6. Tenant and Tenant's Contractor shall be responsible for ensuring that all
doors, gates and windows are closed and locked at all times when not in
immediate use.
 
7. Tenant's Agents are not permitted to transport tools or materials in
wheelbarrows or wheeled vehicles in the common or public areas of the Project
during normal business hours.
 
8. All construction shall be performed so as to prevent dust from filtering
through to other parts of the Project. All painting shall be shielded and other
parts of the Project shall be protected from all fumes and spray. All temporary
partitions and dust-proof barriers shall be furnished and installed by Tenant
and shall remain intact at all times. Should any panel be removed, torn or
otherwise displaced or damaged, it will be reattached or repaired and Tenant
will be backcharged at a reasonable labor and material charge.
 
9. Hazardous and/or inflammable materials brought onto the Premises or into the
Project in connection with Tenant's construction shall be used and stored in
containers which conform to all applicable laws and regulations, and shall be
used in a manner which prevents their accidental release. Upon bringing
Hazardous Substances into the Project, Tenant or Tenant's Contractor shall
immediately provide Landlord's Project manager with a copy of the Material
Safety Data Sheet (M.S.D.S.) for such Hazardous Substances. In addition, a new
M.S.D.S. shall be provided whenever M.S.D.S. information is revised. Hazardous
Substances, including empty containers and hazardous wastes, shall not be
discarded in the Premises or the Project, but shall be removed immediately and
disposed of in a proper, lawful manner. Tenant's Contractor shall comply with
all federal and state O.S.H.A. Safety Regulations.
 
10. Tenant and Tenant's Contractor shall maintain the Premises and related
Project facilities, surfaces and glass in a clean, orderly condition during the
progress of construction, and shall clean up debris and remove trash daily, to
the satisfaction of Landlord. Tenant shall make arrangements to remove dirt and
debris from work after the end of each workday. No individual trash or storage
containers will be allowed in the common or public areas of the Project. Any
containers provided by Landlord to Tenant for construction debris shall be at
Tenant's expense. Where Landlord does not provide containers for removal of
debris, Tenant or Tenant's Contractor shall arrange for trash removal service by
a debris or scavenger service approved by Landlord. Any dirt, debris,
construction materials or equipment remaining in the common or public areas of
the Project, or in service corridors or adjoining unoccupied spaces, after
commencement of normal business hours, will be removed by Landlord, and Tenant
will be backcharged at a reasonable rate for labor and material charges.
 
11. Electrical power shall be provided at Tenant's expense at a suitable
existing electrical outlet or other source reasonably near the boundary of the
Premises. Tenant shall be responsible for installing a temporary electrical
panel and arranging for commencement of electrical, water and other utility
services in Tenant's name as early in the construction process as is possible.
Temporary or portable wiring beyond the outlet or other source shall be
furnished and installed by and at the expense of Tenant and shall comply with
all applicable
 
Page 69

--------------------------------------------------------------------------------



laws and codes. All temporary electrical connections must be approved in advance
by Landlord's representatives prior to installation. Tenant and Tenant's Agents
shall use their respective best efforts to use the minimal amount of water
necessary for work and cleanup of the Premises.
 
12. Construction workers are not permitted to eat or smoke in the common or
public areas of the Project.
 
13. Tenant shall not attach or cause to be attached to any wall or structural
member of the Buildings any equipment that may, by virtue of its size or weight,
cause structural damage. Tenant shall not exceed the load as set forth in the
plans and specifications for the floors of the Buildings and shall not do
anything that might in any way alter or affect the structural strength of the
Buildings.
 
14. If appropriate, as determined by Landlord or as required by any Governmental
Requirements, a smoke and/or heat detector shall be installed in Tenant's space,
at Tenant's expense, during the time any construction work is being performed in
the Premises. The smoke and/or heat detector shall be connected by Landlord's
specified contractor, at Tenant's expense, to the central system, if such
control system is available.
 
15. Except to the extent provided in the Lease to the contrary, expenses
incurred by Landlord in respect of the work performed by or on behalf of Tenant
shall be paid by Tenant immediately upon receipt of an invoice from Landlord and
shall be delinquent if not paid within ten (10) days. Late charges, interest and
collection expenses on delinquent payments shall be charged to Tenant in the
manner set forth in the Lease for delinquent payment of rents.
 
Page 70

--------------------------------------------------------------------------------



EXHIBIT D
 
COMMENCEMENT DATE CONFIRMATION


THIS CONFIRMATION AGREEMENT is entered into as of _______________ __, 20__ by
and between CarrAmerica Realty Operating Partnership, L.P., a Delaware limited
partnership ("Landlord"), and Trimble Navigation Limited, a California
corporation ("Tenant"), with respect to that certain Lease dated as of May 11,
2005 (the "Lease") respecting certain premises (the "Premises") located in the
buildings commonly known as 510 DeGuigne Drive and 935 Stewart Drive, Sunnyvale,
California.
 
Pursuant to Section 1.1 of the Lease, Landlord and Tenant hereby confirm and
agree that the Commencement Date (as defined in the Lease) is
________________ __, 20___, the Rent Commencement Date (as defined in the Lease)
is ________________ __, 20___, and that the Termination Date (as defined in the
Lease) is _______________ __, 20__.
 
This Confirmation Agreement supplements, and shall be a part of, the Lease.
 
IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Confirmation Agreement as of the day and year first above written.
 
 
Page 71

--------------------------------------------------------------------------------





 
LANDLORD:
 
CarrAmerica Realty Operating Partnership, L.P.,
a Delaware limited partnership
 
By: CarrAmerica Realty Corporation,
a Maryland corporation, its general partner
 
By: 
Christopher Peatross
Managing Director
 
Date of Execution: 
 
TENANT:
 
Trimble Navigation Limited,
a California corporation
 
By: 
Steven W. Berglund
President and Chief Executive Officer
 
 
By: 
Raj Bahri
Chief Financial Officer
 
Date of Execution: 




Page 72

--------------------------------------------------------------------------------



EXHIBIT E


ENVIRONMENTAL QUESTIONNAIRE


As a new tenant of the Project, answer based upon: (1) any existing or previous
operations of the same kind which Tenant has conducted elsewhere, and (2)
Tenant's plans for the new space. For each answer, specify which operation(s)
you are describing.


1. Solid Waste.


a. Does the facility have an EPA Hazardous Waste generator number?


b. Does the facility produce Hazardous Waste? Other chemical waste?


c. Describe each type of waste generated (whether or not hazardous).


d. If the facility produces hazardous waste, is it classified as a large
quantity generator, small quantity generator or conditionally exempt small
quantity generator?


e. Are hazardous waste manifests maintained for three years on site?


f. Please identify the waste disposal contractor.


2. Wastewater.


a. Does the facility produce any "process wastewater," meaning any wastewater
that has come in contact with chemicals or other materials in process
(essentially, any discharge of water other than from sinks and toilets)?


b. If so, please describe each type of process wastewater produced.


c. Is any water discharged down the floor drains?


d. Does the facility have a permit for its wastewater discharges?


3. Air Emissions.


a. Does the facility emit any chemicals or wastes into the air?


b. Does the facility have an air permit?


c. Does the facility treat any of its air emissions to remove air pollutants?


d. Describe the ventilation system for the facility.

Page 73

--------------------------------------------------------------------------------





4. General.


a. Has the facility ever been charged with any violation of, or found in
violation of any environmental requirements? If yes, please describe.


b. Are you aware of any testing of soil or groundwater to determine whether any
contamination exists in or around the facility? If so, please provide results.


c. Please describe any hazardous materials present on site, their respective
quantities and the containment measures for those materials.


Page 74

--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
     
Page
     
1.
LEASE AGREEMENT
1
2.
RENT
3
3.
PREPARATION AND CONDITION OF PREMISES; TENANT'S POSSESSION; REPAIRS AND
MAINTENANCE
11
4.
SERVICES AND UTILITIES
14
5.
ALTERATIONS AND REPAIRS
14
6.
USE OF PREMISES
17
7.
GOVERNMENTAL REQUIREMENTS AND BUILDING RULES
19
8.
WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE
20
9.
FIRE AND OTHER CASUALTY
23
10.
EMINENT DOMAIN
24
11.
RIGHTS RESERVED TO LANDLORD
24
12.
EVENTS OF DEFAULT
26
13.
LANDLORD REMEDIES
28
14.
SURRENDER
30
15.
HOLDOVER
30
16.
SUBORDINATION TO GROUND LEASES AND MORTGAGES
31
17.
ASSIGNMENT AND SUBLEASE
32
18.
CONVEYANCE BY LANDLORD
36
19.
ESTOPPEL CERTIFICATE
36
20.
INTENTIONALLY OMITTED
36
21.
INTENTIONALLY OMITTED
36
22.
NOTICES
36
23.
QUIET POSSESSION
38
24.
REAL ESTATE BROKERS
38
25.
MISCELLANEOUS
38
26.
UNRELATED BUSINESS INCOME
41
27.
PROJECT RENOVATIONS
42
28.
HAZARDOUS SUBSTANCES
42
29.
EXCULPATION
46
30.
COMMUNICATIONS AND COMPUTER LINES
46
31.
OPTION TO EXTEND
46
32.
RIGHT OF FIRST OFFER
50
33.
USE OF TRACTORS
51


